Exhibit 10.1
EXECUTION COPY
 
 
CREDIT AGREEMENT
among
FLOWERS FOODS, INC.,
VARIOUS LENDERS,
BANK OF AMERICA, N.A.,
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEEN BANK,
B.A., “RABOBANK INTERNATIONAL”, NEW YORK BRANCH
and
BRANCH BANKING & TRUST COMPANY
as CO-DOCUMENTATION AGENTS,
SUNTRUST BANK,
as SYNDICATION AGENT,
and
DEUTSCHE BANK AG, NEW YORK BRANCH,
as ADMINISTRATIVE AGENT
 


Dated as of August 1, 2008
 
 
 
DEUTSCHE BANK SECURITIES INC.,
as SOLE LEAD ARRANGER and BOOKRUNNER

 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of August 1, 2008, among FLOWERS FOODS,
INC., a Georgia corporation (the “Borrower”), the Lenders party hereto from time
to time, BANK OF AMERICA, N.A., COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEEN
BANK, B.A., “RABOBANK INTERNATIONAL”, NEW YORK BRANCH and BRANCH BANKING & TRUST
COMPANY, as co-documentation agents (in such capacity, collectively, the
“Co-Documentation Agents” and each, a “Co-Documentation Agent”), SUNTRUST BANK,
as syndication agent (in such capacity, the “Syndication Agent”), and DEUTSCHE
BANK AG, NEW YORK BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) (all capitalized terms used herein and defined in
Section 11 are used herein as therein defined).
W I T N E S S E T H:
     WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to make available to the Borrower the term loan credit
facility provided for herein;
          NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Amount and Terms of Credit.
          1.01 The Term Loan Commitments. (a) Subject to and upon the terms and
conditions set forth herein, each Lender severally agrees to make, on or after
the Effective Date and on or before the Commitment Termination Date, a term loan
or term loans (each a “Term Loan” and, collectively, the “ Term Loans”) to the
Borrower, which Term Loans (i) shall, at the option of the Borrower, be incurred
and maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that except as otherwise specifically provided in Section 1.10(b), the
Term Loans made as part of each of the Initial Borrowing and the Delayed
Borrowing shall initially be incurred and maintained as Base Rate Loans,
(ii) shall be incurred pursuant to a maximum of two drawings (the first of which
shall be, as further defined herein, the Initial Borrowing and the second of
which shall be, as further defined herein, the Delayed Borrowing) on the Initial
Borrowing Date and the Delayed -Draw Borrowing Date (which dates may be the same
date), as applicable, (iii) shall be denominated in Dollars and (iv) shall not
exceed (A) for any Lender, that amount which equals the Term Loan Commitment of
such Lender as in effect on the date of such Borrowing (after giving effect to
any termination thereof pursuant to Section 2.03(a) or (c), but before giving
effect to the termination thereof on such date pursuant to Section 2.03(b)) and
(B) for all Lenders, the Total Term Loan Commitment as in effect on the date of
such Borrowing (after giving effect to any termination thereof pursuant to
Section 2.03(a) or (c), but before giving effect to the termination thereof on
such date pursuant to Section 2.03(b)). Once prepaid or repaid, Term Loans
incurred hereunder may not be reborrowed.
          1.02 Minimum Amount of Each Borrowing. The aggregate principal amount
of Term Loans comprising the Initial Borrowing shall equal or exceed
$50,000,000. The aggregate principal amount of Term Loans comprising the Delayed
Borrowing shall equal or exceed an amount equal to $100,000,000 (so long as the
aggregate amount of Borrowings does not exceed the Total Term Loan Commitment),
less the aggregate principal amount of the Term Loans comprising the Initial
Borrowing. The aggregate principal amount of each Borrowing of Term

 



--------------------------------------------------------------------------------



 



Loans (other than the Initial Borrowing and the Delayed Borrowing) shall not be
less than the Minimum Borrowing Amount. More than one Borrowing may occur on the
same date, but at no time shall there be outstanding more than eight Borrowings
of Eurodollar Loans in the aggregate. Notwithstanding anything to the contrary
in this Agreement, the aggregate amount of outstanding Term Loans and unused
Term Loan Commitments shall never exceed the Total Term Loan Commitment.
          1.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur
Term Loans hereunder, an Authorized Representative of the Borrower shall give
the Administrative Agent at the Notice Office prior written notice (or
telephonic notice promptly confirmed in writing) not later than 10:00 A.M. (New
York time) on the date of each Base Rate Loan incurred hereunder, and not later
than 11:00 A.M. (New York time) on the third Business Day prior to each
Eurodollar Loan incurred hereunder. Each such written notice or written
confirmation of telephonic notice (each a “Notice of Borrowing”), except as
otherwise expressly provided in Section 1.10, shall be irrevocable and shall be
given by an Authorized Representative of the Borrower in the form of
Exhibit A-1, appropriately completed to specify: (i) the aggregate principal
amount of the Term Loans to be incurred pursuant to such Borrowing, (ii) the
date of such Borrowing (which shall be a Business Day), (iii) whether the Term
Loans being incurred pursuant to such Borrowing are to be initially maintained
as Base Rate Loans or, to the extent permitted hereunder, Eurodollar Loans and,
if Eurodollar Loans, the initial Interest Period to be applicable thereto and
(iv) the Acquisition or Acquisitions to be consummated or reimbursed with the
proceeds of such Term Loans. The Administrative Agent shall promptly give each
Lender notice of such proposed Borrowing, of the Lender’s proportionate share
thereof and of the other matters required by the immediately preceding sentence
to be specified in the Notice of Borrowing.
          (b) Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice of any Borrowing, conversion or
prepayment of Term Loans, the Administrative Agent, may act without liability
upon the basis of telephonic notice of such Borrowing, conversion or prepayment,
as the case may be, believed by the Administrative Agent, in good faith to be
from an Authorized Representative of the Borrower prior to receipt of written
confirmation. In each such case, the Borrower hereby waives the right to dispute
the Administrative Agent’s record of the terms of such telephonic notice of such
Borrowing, conversion or prepayment of Term Loans, as the case may be, absent
manifest error.
          1.04 Disbursement of Funds. No later than 12:00 Noon (New York time)
on the date specified in each Notice of Borrowing (or in the case of Term Loans
to be maintained as Base Rate Loans, no later than 2:00 P.M. (New York time)
(or, in the case of a Notice of Borrowing received by the Administrative Agent
at least one Business Day prior to such specified date, 12:00 P.M. (New York
time)) on the date specified in the respective Notice of Borrowing), each Lender
will make available its pro rata portion (determined in accordance with
Section 1.07) of each such Borrowing requested to be made on such date. All such
amounts will be made available in Dollars and in immediately available funds at
the Payment Office, and the Administrative Agent will make available to the
Borrower at the Payment Office the aggregate of the amounts so made available by
the Lenders ((x) for Term Loans other than Term Loans maintained as Base Rate
Loans, prior to 1:00 P.M. (New York time) on such day, to the extent of funds
actually received by the Administrative Agent prior to 12:00 Noon (New York
time) on

-2-



--------------------------------------------------------------------------------



 



such day and (y) for Term Loans maintained as Base Rate Loans, prior to 3:00
P.M. (New York time) (or, in the case of a Notice of Borrowing received by the
Administrative Agent at least one Business Day prior to the date specified in
such Notice of Borrowing, 1:00 P.M. (New York time)) on such day, to the extent
of funds actually received by the Administrative Agent prior to 2:00 P.M. (New
York time) (or, in the case of a Notice of Borrowing received by the
Administrative Agent at least one Business Day prior to the date specified in
such Notice of Borrowing, 12:00 P.M. (New York time)) on such day). Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower to
immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover on demand from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Term Loans for each day thereafter and (ii) if recovered from the Borrower,
the rate of interest applicable to the respective Borrowing, as determined
pursuant to Section 1.08. Nothing in this Section 1.04 shall be deemed to
relieve any Lender from its obligation to make Term Loans hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any failure by such Lender to make Term Loans hereunder.
          1.05 Term Notes. (a) The Borrower’s obligation to pay the principal
of, and interest on, the Term Loans made by each Lender shall be evidenced in
the Register maintained by the Administrative Agent pursuant to Section 13.17
and shall, if requested by such Lender, also be evidenced by a promissory note
duly executed and delivered by the Borrower substantially in the form of
Exhibit B (each a “Term Note” and, collectively, the “Term Notes”).
          (b) The Term Note issued to each Lender shall (i) be executed by the
Borrower, (ii) be payable to such Lender or its registered assigns and be dated
the Effective Date (or, if issued to an Eligible Transferee after the Effective
Date, be dated the date of issuance thereof), (iii) be in a stated principal
amount equal to the Term Loan Commitment of such Lender and be payable in the
principal amount of the outstanding Term Loans evidenced thereby, (iv) mature on
the Maturity Date, (v) bear interest as provided in the appropriate clause of
Section 1.08 in respect of the Base Rate Loans and Eurodollar Loans, as the case
may be, evidenced thereby, (vi) be subject to voluntary prepayment as provided
in Section 3.01 and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.
          (c) Each Lender will note on its internal records the amount of each
Term Loan made by it and each payment in respect thereof and prior to the
transfer of its Term Note

-3-



--------------------------------------------------------------------------------



 



will endorse on the reverse side thereof the outstanding principal amount of
Term Loans evidenced thereby. Failure to make any such notation or any error in
any such notation or endorsement shall not affect the Borrower’s obligations in
respect of such Term Loans.
          (d) Notwithstanding anything to the contrary contained above in this
Section 1.05 or elsewhere in this Agreement, Term Notes shall only be delivered
to Lenders which at any time (or from time to time) specifically request the
delivery of such Term Notes. No failure of any Lender to request or obtain a
Term Note evidencing its Term Loans to the Borrower shall affect or in any
manner impair the obligations of the Borrower to pay the Term Loans (and all
related Obligations) incurred by the Borrower which would otherwise be evidenced
thereby in accordance with the requirements of this Agreement, and shall not in
any way affect the guaranties therefor provided pursuant to the various Credit
Documents. Any Lender which does not have a Term Note evidencing its outstanding
Term Loans shall in no event be required to make the notations otherwise
described in preceding clause (c). At any time when any Lender requests the
delivery of a Term Note to evidence any of its Term Loans, the Borrower shall
(at its expense) promptly execute and deliver to the respective Lender the
requested Term Note or Term Notes in the appropriate amount or amounts to
evidence such Term Loans.
          1.06 Conversions. The Borrower shall have the option to convert, on
any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Term Loans made pursuant to one or
more Borrowings of one or more Types of Term Loans into a Borrowing of another
Type of Term Loan, provided that (i) except as otherwise provided in
Section 1.10(b), Eurodollar Loans may be converted into Base Rate Loans only on
the last day of an Interest Period applicable to the Term Loans being converted
and no such partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of such Eurodollar Loans made pursuant to a single Borrowing to
less than the Minimum Borrowing Amount applicable thereto, (ii) unless the
Required Lenders specifically otherwise agree in writing, Base Rate Loans may
only be converted into Eurodollar Loans if no Specified Default or Event of
Default is in existence on the date of the conversion and (iii) no conversion
pursuant to this Section 1.06 shall result in a greater number of Borrowings of
Eurodollar Loans than is permitted under Section 1.02. Each such conversion
shall be effected by the Borrower by giving the Administrative Agent at the
Notice Office prior to 12:00 Noon (New York time) at least three Business Days’
prior notice (each a “Notice of Conversion/Continuation”) in the form of
Exhibit A-2, appropriately completed to specify the Term Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Term Loans were
made and, if to be converted into Eurodollar Loans, the Interest Period to be
initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion.
          1.07 Pro Rata Borrowings. All Borrowings of Term Loans under this
Agreement shall be incurred from the Lenders pro rata on the basis of their Term
Loan Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Term Loans hereunder and
that each Lender shall be obligated to make the Term Loans provided to be made
by it hereunder, regardless of the failure of any other Lender to make its Term
Loans hereunder.
          1.08 Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of

-4-



--------------------------------------------------------------------------------



 



(i) the maturity thereof (whether by acceleration or otherwise) and (ii) the
conversion of such Base Rate Loan to a Eurodollar Loan pursuant to Section 1.06
or 1.09, as applicable, at a rate per annum which shall be equal to the sum of
the Applicable Margin plus the Base Rate as in effect from time to time.
          (b) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 1.06, 1.09 or 1.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the Applicable Margin plus the Eurodollar Rate for such Interest Period.
          (c) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Term Loan shall, in each case, bear interest at a
rate per annum equal to the greater of (x) the rate which is 2% in excess of the
rate then borne by such Term Loans and (y) the rate which is 2% in excess of the
rate otherwise applicable to Base Rate Loans from time to time, and all other
overdue amounts payable hereunder and under any other Credit Document shall bear
interest at a rate per annum equal to the rate which is 2% in excess of the rate
applicable to Base Rate Loans from time to time. Interest that accrues under
this Section 1.08(c) shall be payable on demand.
          (d) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan (x) quarterly in arrears on each Quarterly
Payment Date, (y) on the case of a repayment in full of all outstanding Base
Rate Loans, on the date of such repayment or prepayment, and (z) at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand, and
(ii) in respect of each Eurodollar Loan (x) on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three month intervals after the first
day of such Interest Period and (y) on any repayment or prepayment (on the
amount repaid or prepaid), at maturity (whether by acceleration or otherwise)
and, after such maturity, on demand.
          (e) Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.
          1.09 Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Loan (in the case of the initial Interest Period
applicable thereto) or on the third Business Day prior to the expiration of an
Interest Period applicable to such Eurodollar Loan (in the case of any
subsequent Interest Period), the Borrower shall have the right to elect, by
having an Authorized Representative of the Borrower give the Administrative
Agent notice thereof, the interest period (each an “Interest Period”) applicable
to such Eurodollar Loan, which Interest Period shall, at the option of the
Borrower, be a one, two, three or six-month period, provided that, in each case:

-5-



--------------------------------------------------------------------------------



 



     (i) all Eurodollar Loans comprising a Borrowing shall at all times have the
same Interest Period;
     (ii) the initial Interest Period for any Eurodollar Loan shall commence on
the date of Borrowing of such Eurodollar Loan (including the date of any
conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
     (iii) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;
     (iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Eurodollar Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;
     (v) unless otherwise agreed in writing by the Required Lenders, no Interest
Period may be selected at any time when any Specified Default or any Event of
Default is then in existence;
     (vi) no Interest Period in respect of any Borrowing of Eurodollar Loans
shall be selected which extends beyond the Maturity Date; and
     (vii) the selection of Interest Periods shall be subject to the provisions
of Section 1.02.
          If upon the expiration of any Interest Period applicable to a
Borrowing of Eurodollar Loans, the Borrower has failed to elect, or is not
permitted to elect, a new Interest Period to be applicable to such Eurodollar
Loans as provided above, the Borrower shall be deemed to have elected to convert
such Eurodollar Loans into Base Rate Loans effective as of the expiration date
of such current Interest Period.
          1.10 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent):
     (i) on any Interest Determination Date that, by reason of any changes
arising after the Effective Date affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loan

-6-



--------------------------------------------------------------------------------



 



because of (x) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, for example, but not limited to: (A) a
change in the basis of taxation of payment to any Lender of the principal of or
interest on the Term Loans or the Term Notes or any other amounts payable
hereunder (except for changes in the rate of tax on, or determined by reference
to, the net income or net profits of such Lender, or any franchise tax based on
the net income or profits of such Lender, in either case pursuant to the laws of
the United States of Americas, the jurisdiction in which it is organized or in
which its principal office or applicable lending office is located or any
subdivision thereof or therein), but without duplication of any amounts payable
in respect of Taxes pursuant to Section 3.04(a), or (B) a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate
and/or (y) other circumstances arising since the Effective Date affecting such
Lender, the interbank Eurodollar market or the position of such Lender in such
market; or
     (iii) at any time, that the making or continuance of any Eurodollar Loan
has been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees, subject to the provisions of Section 13.15 (to the extent
applicable), to pay to such Lender, upon such Lender’s written request therefor,
such additional amounts (in the form of an increased rate of, or a different
method of calculating, interest or otherwise as such Lender in its reasonable
discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts received or receivable hereunder
(a written notice as to the additional amounts owed to such Lender, showing the
basis for the calculation thereof, submitted to the Borrower by such Lender in
good faith shall, absent manifest error, be final and conclusive and binding on
all the parties hereto) and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 1.10(b) as promptly as
possible and, in any event, within the time period required by law. Each of the
Administrative Agent and each Lender agrees that if it gives notice to the
Borrower of any of the events described in clause (i) or (iii) above, it shall
promptly notify the Borrower and, in the case of any such Lender, the
Administrative Agent, if such event ceases to exist. If any such event described
in clause (iii) above ceases to exist as to a

-7-



--------------------------------------------------------------------------------



 



Lender, the obligations of such Lender to make Eurodollar Loans and to convert
Base Rate Loans into Eurodollar Loans on the terms and conditions contained
herein shall be reinstated.
          (b) At any time that any Eurodollar Loan is affected by the
circumstances described in Section 1.10(a)(ii), the Borrower may, and in the
case of a Eurodollar Loan affected by the circumstances described in
Section 1.10(a)(iii), the Borrower shall, either (x) if the affected Eurodollar
Loan is then being made initially or pursuant to a conversion, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 1.10(a)(ii) or (iii) or (y) if
the affected Eurodollar Loan is then outstanding, upon at least one Business
Day’s written notice to the Administrative Agent, require the affected Lender to
convert such Eurodollar Loan into a Base Rate Loan at the end of the then
current Interest Period or at such earlier date as may be required to eliminate
such circumstance or to comply with applicable law, provided that if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 1.10(b).
          (c) If any Lender determines that after the Effective Date the
introduction or effectiveness of or any change in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by any governmental authority, central
bank or comparable agency, will have the effect of increasing the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Term Loan
Commitment hereunder or its Term Loans or obligations hereunder, then the
Borrower agrees, subject to the provisions of Section 13.15 (to the extent
applicable), to pay to such Lender, upon its written demand therefor, such
additional amounts as shall be required to compensate such Lender or such other
corporation for the increased cost to such Lender or such other corporation or
the reduction in the rate of return to such Lender or such other corporation as
a result of such increase of capital. In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 1.10(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 1.10(c), will give written notice thereof to the
Borrower, which notice shall show the basis for calculation of such additional
amounts.
          1.11 Compensation. The Borrower agrees, subject to the provisions of
Section 13.15 (to the extent applicable), to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 1.10(a)); (ii) if any repayment (including any repayment made pursuant
to

-8-



--------------------------------------------------------------------------------



 



Sections 1.13, 3.01, 3.02, 13.12(b) or as a result of an acceleration of the
Loans pursuant to Section 10) or conversion of any of its Eurodollar Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (iii) if any prepayment of any of its Eurodollar Loans is not made on
any date specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of (x) any other default by the Borrower to repay Eurodollar Loans
when required by the terms of this Agreement or any Term Note held by such
Lender or (y) any election made pursuant to Section 1.10(b).
          1.12 Change of Lending Office. Each Lender agrees that upon the
occurrence of any event giving rise to the operation of Section 1.10(a)(ii) or
(iii), Section 1.10(c), or Section 3.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Term
Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 1.12
shall affect or postpone any of the obligations of the Borrower or the right of
any Lender provided in Sections 1.10 and 3.04.
          1.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Term Loans, (y) upon the
occurrence of an event giving rise to the operation of Section 1.10(a)(ii) or
(iii), Section 1.10(c), Section 3.04 with respect to any Lender which results in
such Lender charging to the Borrower increased costs in excess of those being
generally charged by the other Lenders or (z) as provided in Section 13.12(b) in
the case of a refusal by a Lender to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Borrower shall have the right, if no Default or Event of
Default then exists (or, in the case of preceding clause (z) will exist
immediately after giving effect to such replacement), to replace such Lender
(the “Replaced Lender”) with one or more other Eligible Transferee or
Transferees, none of whom shall constitute a Defaulting Lender at the time of
such replacement (collectively, the “Replacement Lender”) and each of whom shall
be required to be reasonably acceptable to the Administrative Agent, provided
that (i) at the time of any replacement pursuant to this Section 1.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Term Loan Commitments and
outstanding Term Loans of, and shall pay to (x) the Replaced Lender in respect
thereof an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued and unpaid interest on, all outstanding Term Loans of the
Replaced Lender, (B) an amount equal to all accrued, but theretofore unpaid,
Fees owing to the Replaced Lender pursuant to Section 2.01 and (ii) all
Obligations of the Borrower due and owing to the Replaced Lender at such time
(other than those specifically described in clause (i) above in respect of which
the assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement. Upon
the execution of the respective Assignment and Assumption Agreement, the payment
of amounts referred to in clauses (i) and (ii) above and, if so requested by the
Replacement Lender, delivery to the Replacement Lender of the appropriate Term
Note executed by the Borrower, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender

-9-



--------------------------------------------------------------------------------



 



hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 1.10, 1.11, 3.04, 13.01 and
13.06), which shall survive as to such Replaced Lender.
          SECTION 2. Facility Fee; Other Fees; Reductions of Term Loan
Commitment.
          2.01 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting Lender a facility fee (the “Facility
Fee”) for the account of such Non-Defaulting Lenders for the period from the
Effective Date to but excluding the Commitment Termination Date, computed at a
rate per annum equal to 0.175% on the unused Term Loan Commitment of such
Non-Defaulting Lender (as in effect from time to time). Accrued Facility Fees
shall be due and payable monthly in arrears on each monthly anniversary of the
Effective Date and on the Commitment Termination Date.
          (b) The Borrower agrees to pay to the Administrative Agent, such fees
as may be agreed to in writing from time to time by the Borrower and the
Administrative Agent and/or the Lead Arranger.
          2.02 Optional Term Loan Commitment Reductions and Terminations.
(a) Upon at least three Business Days’ prior notice from an Authorized
Representative of the Borrower to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right, at any time or from time to time,
without premium or penalty, to terminate or partially reduce the Total Term Loan
Commitment; provided that (x) any partial reduction pursuant to this
Section 2.02(a) shall be in an amount of at least $5,000,000 or, if greater, in
integral multiples of $1,000,000 and (y) at no time before the Commitment
Termination Date shall the sum of the aggregate amount of Term Loans incurred
under the Initial Borrowing and the Delayed-Draw Borrowing and the unused Total
Term Loan Commitment be less than $100,000,000. Each such reduction shall apply
proportionately to permanently reduce the Term Loan Commitment of each Lender.
          (b) In the event of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower may, subject to its
compliance with the requirements of Section 13.12(b), upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders)
terminate all of the Term Loan Commitments of such Lender, so long as all Term
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender are repaid concurrently with the effectiveness of such
termination pursuant to Section 3.01(b) (at which time Schedule I shall be
deemed modified to reflect such changed amounts), and at such time, such Lender
shall no longer constitute a “Lender” for purposes of this Agreement, except
with respect to indemnifications under this Agreement (including, without
limitation, Sections 1.10, 1.11, 3.04, 13.01 and 13.06), which shall survive as
to such repaid Lender.
          2.03 Mandatory Adjustments of Term Loan Commitments, etc. (a) The
Total Term Loan Commitment (and the Term Loan Commitment of each Lender) shall
terminate in its

-10-



--------------------------------------------------------------------------------



 



entirety on the Commitment Termination Date (after giving effect to any
incurrence of Term Loans on such date).
          (b) The Total Term Loan Commitment shall be reduced on each of the
dates on which the Initial Borrowing or the Delayed Borrowing occurs (after
giving effect to the Borrowings on such date) in an amount equal to the
aggregate principal amount of the Term Loans incurred on such dates.
          (c) [Intentionally Omitted].
          (d) Each reduction of the Total Term Loan Commitment and/or the Total
Term Loan Commitment pursuant to this Section 2.03 shall be applied
proportionately to reduce the Term Loan Commitment (after giving effect to such
reduction), of each Lender with such a Commitment.
          SECTION 3. Prepayments; Payments; Taxes.
          3.01 Voluntary Prepayments. (a) The Borrower shall have the right to
prepay the Term Loans, without premium or penalty, in whole or in part at any
time and from time to time on the following terms and conditions: (i) an
Authorized Representative of the Borrower shall give the Administrative Agent
prior to 12:00 Noon (New York time) at the Notice Office (x) at least one
Business Day’s prior written notice (or telephonic notice promptly confirmed in
writing) of the Borrower’s intent to prepay Base Rate Loans and (y) at least
three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of their intent to prepay Eurodollar Loans, the amount of
such prepayment and the Type of Loans to be prepaid and, in the case of
Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which such
Term Loans were made, which notice the Administrative Agent shall promptly
transmit to each of the Lenders; (ii) each prepayment shall be in an aggregate
principal amount of at least $1,000,000 , provided that if any partial
prepayment of Eurodollar Loans made pursuant to any Borrowing shall reduce the
outstanding Eurodollar Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, then such Borrowing may
not be continued as a Borrowing of Eurodollar Loans and any election of an
Interest Period with respect thereto given by the Borrower shall have no force
or effect; (iii) each prepayment in respect of any Term Loans made pursuant to a
Borrowing shall be applied pro rata among such Term Loans, provided that at the
Borrowers’ election in connection with any prepayment of Term Loans pursuant to
this Section 3.01(a), such prepayment shall not, so long as no Default or Event
of Default then exists, be applied to the prepayment of Term Loans of a
Defaulting Lender; and (iv) each prepayment of Term Loans pursuant to this
Section 3.01(a) shall be applied (x) to reduce the then remaining Scheduled
Repayments on a pro rata basis (based upon the then remaining principal amounts
of each such Scheduled Repayment after giving effect to all prior reductions
thereto) or (y) at the option of the Borrower, (1) first, to reduce in direct
order of maturity the Scheduled Repayments which are due and payable within
12 months from the date of such prepayment, and (2) second, to the extent in
excess of the amounts required to be applied in respect of Term Loans pursuant
to preceding sub-clause (1), to reduce the then remaining Scheduled Repayments
on a pro rata basis (based upon the then remaining principal amount of each such
Scheduled Repayment after giving effect to all prior reductions thereto).

-11-



--------------------------------------------------------------------------------



 



          (b) In the event of certain refusals by a Lender as provided in
Section 13.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice by
an Authorized Representative of the Borrower to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders) repay all Term Loans, together with accrued and unpaid
interest, Fees, and other amounts owing to such Lender in accordance with, and
subject to the requirements of, said Section 13.12(b) so long as (A) the Term
Loan Commitment of such Lender is terminated concurrently with such repayment
pursuant to Section 2.02(b) (at which time Schedule I shall be deemed modified
to reflect the changed Commitments) and (B) the consents required by
Section 13.12(b) in connection with the repayment pursuant to this clause
(b) have been obtained.
          3.02 Mandatory Repayments. (a) In addition to any other mandatory
repayments pursuant to this Section 3.02, on each date set forth below (each an
“Scheduled Repayment Date”), the Borrower shall be required to repay that
aggregate principal amount of Term Loans as is equal to the aggregate principal
amount of Term Loans outstanding on such date multiplied by the percentage set
forth below opposite such date (each such repayment, a “Scheduled Repayment”):

          Scheduled Repayment Date   Amount
December 31, 2008
    2.50 %
March 31, 2009
    2.50 %
June 30, 2009
    2.50 %
September 30, 2009
    2.50 %
December 31, 2009
    2.50 %
March 31, 2010
    2.50 %
June 30, 2010
    2.50 %
September 30, 2010
    2.50 %
December 31, 2010
    3.75 %
March 31, 2011
    3.75 %
June 30, 2011
    3.75 %
September 30, 2011
    3.75 %
December 30, 2011
    5.00 %

-12-



--------------------------------------------------------------------------------



 



          Scheduled Repayment Date   Amount
March 30, 2012
    5.00 %
June 29, 2012
    5.00 %
September 28, 2012
    5.00 %
December 31, 2012
    11.25 %
March 28, 2013
    11.25 %
June 28, 2013
    11.25 %
Maturity Date
  11.25% or such other
amount outstanding
at such time

          (b) In addition to any other mandatory repayments required pursuant to
this Section 3.02, all then outstanding Term Loans shall be repaid in full on
the Maturity Date.
          3.03 Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement or any Term Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office. Any payments received by the Administrative Agent after such time shall
be deemed to have been received on the next Business Day. Whenever any payment
to be made hereunder or under any Term Note shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.
          3.04 Net Payments; Taxes. (a) All payments made by any Credit Party
hereunder or under any Term Note will be made without setoff, counterclaim or
other defense. Except as provided in Section 3.04(b), 13.04, 13.14 or 13.15, all
such payments will be made free and clear of, and without deduction or
withholding for, any present or future Taxes now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax imposed on or measured by the net income or
net profits of a Lender pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein)
(all such non-excluded Taxes being referred to collectively as “Withholding
Taxes”). If any Withholding Taxes are so levied or imposed, the Borrower agrees
to pay the full amount of such Withholding Taxes, and such additional amounts as
may be necessary so that every payment of all amounts due under this Agreement
or any other Credit Document or under any Term Note, after withholding or
deduction for or on account of any Withholding Taxes, will not

-13-



--------------------------------------------------------------------------------



 



be less than the amount provided for herein or in such Credit Document or in
such Term Note. If any amounts are payable in respect of Withholding Taxes
pursuant to the preceding sentence, the Borrower agrees to reimburse each
Lender, upon the written request of such Lender, for taxes imposed on or
measured by the net income or net profits of such Lender pursuant to the laws of
the jurisdiction in which such Lender is organized or in which the principal
office or applicable lending office of such Lender is located or under the laws
of any political subdivision or taxing authority of any such jurisdiction in
which such Lender is organized or in which the principal office or applicable
lending office of such Lender is located and for any withholding of taxes as
such Lender shall determine are payable by, or withheld from, such Lender, in
respect of such amounts so paid to or on behalf of such Lender pursuant to the
preceding sentence and in respect of any amounts paid to or on behalf of such
Lender pursuant to this sentence. The Borrower will furnish to the
Administrative Agent within 45 days after the date the payment of any
Withholding Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Withholding Taxes so levied or imposed
and paid by such Lender.
          (b) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
agrees to deliver to the Borrower and the Administrative Agent on or prior to
the Effective Date, or in the case of a Lender that is an assignee or transferee
of an interest under this Agreement pursuant to Section 1.13 or 13.04 (unless
the respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or W-8BEN (with respect to complete exemption under an
income tax treaty) (or successor forms) certifying to such Lender’s entitlement
as of such date to a complete exemption from United States withholding tax with
respect to payments to be made under this Agreement and under any Term Note, or
(ii) if the Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code and cannot deliver either Internal Revenue Service Form W-8ECI or
W-8BEN (with respect to complete exemption under an income tax treaty) pursuant
to clause (i) above, (x) a certificate substantially in the form of Exhibit D
(any such certificate, a “Section 3.04(b)(ii) Certificate”) and (y) two accurate
and complete original signed copies of Internal Revenue Service Form W-8BEN
(with respect to the portfolio interest exemption) (or successor form)
certifying to such Lender’s entitlement to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement and under any Term Note. In addition, each Lender agrees that
from time to time after the Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will deliver to the Borrower and the Administrative Agent
two new accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI or Form W-8BEN (with respect to the benefits of any income tax
treaty), Form W-8BEN (with respect to the portfolio interest exemption) and a
Section 3.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Term Note, or it shall
immediately notify the Borrower and the Administrative Agent of its inability to
deliver any such Form or Certificate, in which case such Lender shall not be
required to deliver any such Form or Certificate pursuant to this
Section 3.04(b). Notwithstanding anything to the contrary contained in
Section 3.04(a), but

-14-



--------------------------------------------------------------------------------



 



subject to Section 13.04(b) and the immediately succeeding sentence, (x) the
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
Fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 3.04(a) hereof to gross-up
payments to be made to a Lender in respect of income or similar taxes imposed by
the United States if (I) such Lender has not provided to the Borrower the
Internal Revenue Service Forms described above in this Section 3.04(b) (if
applicable) or (II) in the case of a payment, other than interest, to a Lender
described in clause (ii) above, to the extent that such Forms do not establish a
complete exemption from withholding of such taxes. Notwithstanding anything to
the contrary contained in the preceding sentence or elsewhere in this
Section 3.04 and except as set forth in Section 13.04(b), the Borrower agrees to
pay any additional amounts and to indemnify each Lender in the manner set forth
in Section 3.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any Taxes deducted or withheld by it
as described in the immediately preceding sentence as a result of any changes
that are effective after the Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of such Taxes.
          (c) If the Borrower pays any additional amount under this Section 3.04
to a Lender and such Lender determines in its sole discretion that it has
actually received or realized in connection therewith any refund or any
reduction of, or credit against, its Tax liabilities in or with respect to the
taxable year in which the additional amount is paid (a “Tax Benefit”), such
Lender shall pay to the Borrower an amount that the Lender shall, in its sole
discretion, determine is equal to the net benefit, after tax, which was obtained
by the Lender in such year as a consequence of such Tax Benefit; provided,
however, that (i) any Lender may determine, in its sole discretion consistent
with the policies of such Lender, whether to seek a Tax Benefit; (ii) any Taxes
that are imposed on a Lender as a result of a disallowance or reduction
(including through the expiration of any tax credit carryover or carryback of
such Lender that otherwise would not have expired) of any Tax Benefit with
respect to which such Lender has made a payment to the Borrower pursuant to this
Section 3.04(c) shall be treated as a Tax for which the Borrower is obligated to
indemnify such Lender pursuant to this Section 3.04 without any exclusions or
defenses; (iii) nothing in this Section 3.04(c) shall require the Lender to
disclose any confidential information to the Borrower; and (iv) no Lender shall
be required to pay any amounts pursuant to this Section 3.04(c) at any time
during which a Default or Event of Default exists.
          SECTION 4. Conditions Precedent to the Effective Date. The occurrence
of the Effective Date pursuant to Section 13.10, is subject to the satisfaction
of the following conditions:
          4.01 Execution of Agreement; Term Notes. On or prior to the Effective
Date (i) this Agreement shall have been executed and delivered as provided in
Section 13 and (ii) there shall have been delivered to the Administrative Agent,
for the account of each Lender that has

-15-



--------------------------------------------------------------------------------



 



requested same, the appropriate Term Note executed by the Borrower, in the
amount, maturity and as otherwise provided herein.
          4.02 Officers’ Certificate. On the Effective Date, the Administrative
Agent shall have received a certificate, dated the Effective Date and signed on
behalf of the Borrower by an Authorized Representative, stating that all
conditions in Sections 4.06, 4.07, 4.08, 4.11 and, to the extent that any Credit
Event occurs on such date, 5.02 have been satisfied on such date.
          4.03 Opinions of Counsel. On the Effective Date, the Administrative
Agent shall have received (in addition to any opinions from Borrower’s or its
Subsidiaries’ counsel required pursuant to Section 6 hereof) (i) from Jones,
Day, counsel to the Credit Parties (but not including any of the Acquired Credit
Parties, except to the extent required pursuant to Section 6), an opinion
addressed to the Agents and each of the Lenders and dated the Effective Date,
covering the matters set forth in Exhibit E-1 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request (other than the Acquisitions), and (ii) from Stephen R. Avera, general
counsel to the Credit Parties (but not including any of the Acquired Credit
Parties, except to the extent required pursuant to Section 6), an opinion
addressed to the Agent and each of the Lenders and dated the Effective Date,
covering matters set forth in Exhibit E-2 and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request (other than the Acquisitions).
          4.04 Corporate Documents; Proceedings; etc. (a) On the Effective Date,
the Administrative Agent shall have received a certificate, dated the Effective
Date, signed by an Authorized Representative of each Credit Party and attested
to by another Authorized Representative of such Credit Party in the form of
Exhibit F with appropriate insertions, together with copies of the certificate
of incorporation and by-laws (or equivalent organizational documents) of such
Credit Party and the resolutions of such Credit Party referred to in such
certificate, and the foregoing shall be in form and substance reasonably
acceptable to the Administrative Agent.
          (b) All corporate, partnership, limited liability company and legal
proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Credit Documents shall
be reasonably satisfactory in form and substance to the Administrative Agent,
and the Administrative Agent shall have received all information and copies of
all documents and papers, including governmental approvals, good standing
certificates of a recent date and bring-down telegrams (but not including good
standings of foreign jurisdiction for Borrower or any of Borrower’s
Subsidiaries), such documents and papers where appropriate to be certified by
proper corporate or governmental authorities.
          4.05 Guaranties. On the Effective Date, each Subsidiary Guarantor
shall have duly authorized, executed and delivered a Subsidiaries Guaranty in
the form of Exhibit G (as amended, restated, modified, and/or supplemented from
time to time, the “Subsidiaries Guaranty”), and the Subsidiaries Guaranty shall
be in full force and effect.
          4.06 Outstanding Indebtedness; Preferred Stock. On the Effective Date,
the Borrower and its Subsidiaries shall have no outstanding Indebtedness which
has a principal

-16-



--------------------------------------------------------------------------------



 



balance of $2,000,000 or more or issued and outstanding Preferred Stock other
than (i) Indebtedness pursuant to this Agreement, and (ii) the Scheduled
Existing Indebtedness (including Indebtedness under the Existing Revolving
Credit Agreement) identified in Schedule VI hereto, with no defaults, events of
default, breaches, required repayments, required offer to purchase or
termination rights existing thereunder or arising as a result of the Transaction
and the other transactions contemplated hereby. On and as of the Effective Date,
the Administrative Agent shall be reasonably satisfied with the amount of and
the terms and conditions of all Scheduled Existing Indebtedness (with it being
agreed that the Administrative Agent is, as of the Effective Date, satisfied
with the amount and terms and conditions of the Existing Revolving Credit
Agreement).
          4.07 Adverse Change; Approvals, etc. (a) On the Effective Date,
nothing shall have occurred (and neither the Administrative Agent nor the
Required Lenders shall have become aware of any facts or conditions not
previously known (except information that (i) is readily available to the public
at large, (ii) is of a specific nature regarding the Borrower’s industry, and
(iii) does not have an unreasonably disproportionate effect on the Borrower))
which the Administrative Agent or the Required Lenders shall determine has had,
or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
          (b) On or prior to the Effective Date, all necessary governmental
(domestic and foreign) and third party approvals and/or consents in connection
with the Transaction, the transactions contemplated by this Agreement and the
other Credit Documents (other than the Acquisitions) and otherwise referred to
herein or therein (other than the Acquisitions) shall have been obtained and
remain in effect. Additionally, there shall not exist any judgment, order,
injunction or other restraint issued or filed or a hearing seeking injunctive
relief or other restraint pending or notified prohibiting or imposing materially
adverse conditions upon the making of any Term Loan or the consummation of the
Transaction or the transactions contemplated by the Credit Documents (other than
the Acquisitions).
          4.08 Litigation. On the Effective Date, no litigation by any entity
(private or governmental) shall be pending or threatened with respect to the
Transaction, this Agreement or any other Credit Document or any other
documentation executed in connection herewith and therewith or the transactions
contemplated hereby and thereby, or which the Administrative Agent or the
Required Lenders shall determine had, or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
          4.09 [Intentionally Omitted].
          4.10 Solvency Certificate; Leverage Ratio Certificate. On or before
the Effective Date, the Administrative Agent shall have received (and be
reasonably satisfied with)
     (a) a solvency certificate from the chief financial officer or treasurer of
the Borrower, in the form of Exhibit H, which shall be addressed to the Agents
and the Lenders and dated the Effective Date, setting forth the conclusions
that, after giving effect to the Transaction and the incurrence of all of the
financings contemplated hereby, each of the Borrower and the Borrower and its
Subsidiaries taken as a whole, is or are not insolvent and will not be rendered
insolvent by the indebtedness incurred in connection

-17-



--------------------------------------------------------------------------------



 



therewith, will not be left with unreasonably small capital with which to engage
in its or their business and will not have incurred debts beyond its or their
ability to pay such debts as they mature, and
     (b) a certificate from the chief financial officer or treasurer of the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent, which shall be addressed to the Agents and the Lenders and dated the
Effective Date, setting forth the Leverage Ratio as of the Effective Date
together with such calculations as are reasonably required by the Administrative
Agent in support thereof.
          4.11 Fees, etc. On the Effective Date, all reasonable costs, fees and
expenses (including, without limitation, legal fees and expenses) payable under
the terms of this Agreement (or any letter or other agreement with the Agents)
to the Agents and the Lenders shall have been paid to the extent due.
          SECTION 5. Conditions Precedent to All Credit Events. The obligation
of each Lender to make the Term Loans comprising the Initial Borrowing on the
Initial Borrowing Date and the Term Loans comprising the Delayed Borrowing on
the Delayed-Draw Borrowing Date, as applicable, is subject, at the time of each
such Credit Event, to the satisfaction of the following conditions:
          5.01 Effective Date. The Effective Date shall have occurred.
          5.02 No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist
(x) no Default or Event of Default or (y) no Default or Event of Default under
and as defined in the Existing Revolving Credit Agreement and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
of such Credit Event (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).
          5.03 Notice of Borrowing. Prior to each Credit Event, the
Administrative Agent shall have received the notice required by Section 1.03(a).
The acceptance of the benefit of each Credit Event shall constitute a
representation and warranty by the Borrower to the Agents and each of the
Lenders that all the conditions specified in Section 4 (with respect to Credit
Events on the Effective Date and in this Section 5 and the conditions specified
in Section 6 (to the extent applicable to such Credit Event) have been satisfied
as of that time. All of the Term Notes, certificates, legal opinions and other
documents and papers referred to in this Section 5 or in Section 4 and 6, unless
otherwise specified, shall be delivered to the Administrative Agent at the
Notice Office for the account of each of the Lenders and, except for the Term
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders.
          SECTION 6. Conditions Precedent to Each Borrowing Date. The
obligations of the Lenders to make the Term Loans comprising the Initial
Borrowing on the Initial Borrowing

-18-



--------------------------------------------------------------------------------



 



Date and to make the Term Loans comprising the Delayed Borrowing on the
Delayed-Draw Borrowing Date are subject to the satisfaction of each of the
following conditions (solely in connection with the respective Acquisition or
Acquisitions consummated prior to or on the date of such Borrowing Date in
respect of which the proceeds of the Term Loans incurred on such Borrowing Date
will be utilized in accordance with Section 7.08) at such time:
          6.01 Consummation of the Acquisitions; etc. (a) On or prior to such
Borrowing Date, there shall have been delivered to the Administrative Agent true
and correct copies of the Acquisition Documents in respect of the applicable
Acquisition, all of which Acquisition Documents shall be in form and substance
reasonably satisfactory to the Agents and the Required Lenders and in full force
and effect. The Acquisition Documents shall not have been amended in any
material respect unless such amendment is approved by the Administrative Agent
in its reasonable discretion (which approval shall not be unreasonably withheld
or delayed).
     (b) In respect of a Borrowing Date occurring in connection with the Target
S Acquisition, on or prior to such Borrowing Date (i) all material conditions
precedent to the effectiveness and consummation of the Target S Acquisition
which are set forth in the applicable Acquisition Documents shall have been
satisfied or waived, but for the payment of the cash purchase price and payments
to be made to repay the Indebtedness to be Refinanced in connection with the
Target S Acquisition (provided, however, that any waiver of any material
condition precedent shall be subject to Administrative Agent’s consent, which
consent will not be unreasonably withheld or delayed), (ii) the Administrative
Agent shall be satisfied that, (x) prior to or concurrently with the funding of
the initial Term Loans corresponding to the Total Acquisition Cost of the Target
S Acquisition, together with any Term Loan Financing Costs related thereto
(whether directly or pursuant to a Reimbursement Draw), the Target S Acquisition
was or will be consummated in all material respects in accordance with all
applicable laws (including, without limitation, the HSR Act and any approvals
required thereunder) (y) Flowers Baking Co. of Florida, LLC, is, or immediately
following the Seller’s receipt of the cash purchase price, will be, the owner of
all of the issued and outstanding stock of Target S, and (iii) nothing shall
have occurred (and neither the Administrative Agent nor the Required Lenders
shall have become aware of any facts or conditions not previously known (except
information that (i) is readily available to the public at large, (ii) is of a
specific nature regarding the industry of Target S, and (iii) does not have an
unreasonably disproportionate effect on the Target S)) which the Administrative
Agent or the Required Lenders shall determine has had, or could reasonably be
expected to have, either individually or in the aggregate, a Target S Material
Adverse Effect.
     (c) In respect of a Borrowing Date occurring in connection with the Target
H Acquisition, on or prior to such Borrowing Date (i) all material conditions
precedent to the effectiveness and consummation of the Target H Acquisition
which are set forth in the applicable Acquisition Documents shall have been
satisfied or waived, but for the payment of the cash purchase price and payments
to be made to repay the Indebtedness to be Refinanced in connection with the
Target H Acquisition (provided, however, that any waiver of any material
condition precedent shall be subject to Administrative Agent’s consent, which
consent will not be unreasonably withheld or delayed), (ii) the Administrative
Agent shall be satisfied that, (x) prior to or concurrently with the funding of
the initial Term Loans corresponding to the Total Acquisition Cost of the Target
H Acquisition, together with any Term Loan Financing Costs

-19-



--------------------------------------------------------------------------------



 



related thereto (whether directly or pursuant to a Reimbursement Draw), the
Target H Acquisition was or will be consummated in all material respects in
accordance with all applicable laws (including, without limitation, the HSR Act
and any approvals required thereunder) and (y) Peachtree Acquisition Co., LLC,
is, or immediately following the Seller’s receipt of the cash purchase price,
will be, the owner of all of the issued and outstanding stock of Target H and
(iii) nothing shall have occurred (and neither the Administrative Agent nor the
Required Lenders shall have become aware of any facts or conditions not
previously known (except information that (i) is readily available to the public
at large, (ii) is of a specific nature regarding the industry of Target H, and
(iii) does not have an unreasonably disproportionate effect on the Target H))
which the Administrative Agent or the Required Lenders shall determine has had,
or could reasonably be expected to have, either individually or in the
aggregate, a Target H Material Adverse Effect.
          6.02 Refinancing; Outstanding Indebtedness; Preferred Stock. (a) On
such Borrowing Date, all Indebtedness to be Refinanced in respect of the
applicable Acquired Business shall have been or, substantially simultaneously
with the incurrence of the Term Loans on such Borrowing Date, shall be repaid in
full and all commitments in respect thereof shall have been terminated and all
Liens and guaranties given by the applicable Acquired Business in connection
therewith shall have been terminated (and all appropriate releases, termination
statements or other instruments of assignment with respect thereto shall have
been obtained) to the reasonable satisfaction of the Administrative Agent. The
Administrative Agent shall have received satisfactory evidence (including
satisfactory pay-off letters and UCC-3 Termination Statements or the authority
in an authenticated record to file such UCC-3 Termination Statements) that the
matters set forth in the immediately preceding sentence have been satisfied as
of such Borrowing Date.
               (b) On such Borrowing Date, the applicable Acquired Business
shall have no outstanding Indebtedness which has a principal balance of
$2,000,000 or more or issued and outstanding Preferred Stock other than
(i) Indebtedness pursuant to this Agreement and (ii) Indebtedness permitted
under Section 9.05 of this Agreement, with no defaults, events of default,
breaches, required repayments, required offer to purchase or termination rights
existing thereunder or arising as a result of the Transaction and the other
transactions contemplated hereby. On and as of such Borrowing Date, the
Administrative Agent shall be reasonably satisfied with the amount of and the
terms and conditions of all Indebtedness (with it being agreed that the
Administrative Agent is, as of such Borrowing Date, satisfied with the amount
and terms and conditions of the Existing Revolving Credit Agreement).
          6.03 Officer’s Certificate. On such Borrowing Date, the Administrative
Agent shall have received a certificate from the Borrower, dated such Borrowing
Date, and signed on behalf of the Borrower by an Authorized Representative,
stating that all conditions in Sections 5.02, 6.07 and 6.08 (other than such
conditions that are subject to the satisfaction or reasonable determination of
the Administrative Agent and/or the Required Lenders) have been satisfied on
such date.
          6.04 Opinions of Counsel. On such Borrowing Date, the Administrative
Agent shall have received (i) if such Borrowing Date relates to the Target S
Acquisition, from Jones Day, counsel to the Credit Parties, an opinion addressed
to the Agents and each of the Lenders

-20-



--------------------------------------------------------------------------------



 



and dated such Borrowing Date covering the substantially same matters in respect
of the applicable Acquired Credit Parties as those set forth in Exhibit E-1 and
such other matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, and (ii) if such Borrowing Date
relates to the Target H Acquisition from a special Arizona counsel of the Credit
Parties reasonably satisfactory to the Administrative Agent, opinions addressed
to the Agent and each of the lenders and dated such Borrowing Date covering the
substantially same matters in respect of the applicable Acquired Business as
those set forth in Exhibit E-3 and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.
          6.05 Corporate Documents; Proceedings; etc. (a) On such Borrowing
Date, the Administrative Agent shall have received a certificate, dated such
Borrowing Date, signed by an Authorized Representative of each Acquired Credit
Party, and attested to by another Authorized Representative of such Acquired
Credit Party, in the form of Exhibit F with appropriate insertions, together
with copies of the certificate of incorporation and by-laws (or equivalent
organizational documents) of such Acquired Credit Party, and the resolutions of
such Acquired Credit Party referred to in such certificate, and the foregoing
shall be in form and substance reasonably acceptable to the Administrative
Agent.
               (b) All corporate, partnership, limited liability company and
legal proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Credit Documents shall
be reasonably satisfactory in form and substance to the Administrative Agent,
and the Administrative Agent shall have received all information and copies of
all documents and papers, including governmental approvals, good standing
certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper corporate or
governmental authorities.
          6.06 Guaranties. On or prior to such Borrowing Date, each Acquired
Credit Party acquired on or prior to the applicable Borrowing Date shall have
duly authorized, executed and delivered a counterpart of (or, if requested by
the Administrative Agent, an assumption agreement or a Joinder Agreement in
respect of) the Subsidiaries Guaranty, and the Subsidiaries Guaranty shall be in
full force and effect.
          6.07 Adverse Change; Governmental Approvals; etc. (a) On or prior to
such Borrowing Date, nothing shall have occurred (and neither the Administrative
Agent nor the Required Lenders shall have become aware of any facts or
conditions not previously known (except information that (i) is readily
available to the public at large, (ii) is of a specific nature regarding the
Company’s and the applicable Acquired Business’s industry and (iii) does not
have an unreasonably disproportionate effect on the Company or the applicable
Acquired Business being acquired on such Borrowing Date) (x) which has had or
could reasonably be expected to have or (y) which the Administrative Agent or
the Required Lenders shall have reasonably determined has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
               (b) On or prior to such Borrowing Date, all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the

-21-



--------------------------------------------------------------------------------



 



Acquisitions consummated on or prior to such Borrowing Date, the transactions
contemplated by the Credit Documents (other than any Acquisition that has not
yet been consummated) and otherwise referred to herein (other than any
Acquisition that has not yet been consummated) shall have been obtained and
remain in effect, and all applicable waiting periods shall have expired without
any action being taken by any competent authority which restrains, prevents or
imposes materially adverse conditions upon the consummation of the transactions
contemplated by the Credit Documents. Additionally, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the making of any Term Loan or the
consummation of the transactions contemplated by the Credit Documents.
          6.08 Litigation. On such Borrowing Date, no litigation by any entity
(private or governmental) shall be pending or threatened in writing with respect
to this Agreement, any other Credit Document or any other documentation executed
in connection herewith and therewith or the transactions contemplated hereby and
thereby, or which the Administrative Agent shall have reasonably determined has
had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
          6.09 Solvency Certificate; Leverage Ratio Certificate. On or prior to
such Borrowing Date, the Administrative Agent shall have received (and be
reasonably satisfied with):
     (a) a solvency certificate from the chief financial officer or treasurer of
the Borrower, in the form of Exhibit H, which shall be addressed to the Agents
and the Lenders and dated such Borrowing Date, setting forth the conclusions
that, after giving effect to the applicable Acquisition and the incurrence of
all of the financings contemplated thereby, each of the Borrower and the
Borrower and its Subsidiaries taken as a whole, is or are not insolvent and will
not be rendered insolvent by the indebtedness incurred in connection therewith,
will not be left with unreasonably small capital with which to engage in its or
their business and will not have incurred debts beyond its or their ability to
pay such debts as they mature; and
     (b) a certificate from the chief financial officer or treasurer of the
Borrower in form and substance reasonably satisfactory to the Administrative
Agent, which shall be addressed to the Agents and the Lenders and dated such
Borrowing Date, setting forth the Leverage Ratio as of such Borrowing Date
together with such calculations as are reasonably required by the Administrative
Agent in support thereof.
          6.10 [Intentionally Omitted].
          SECTION 7. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Term Loans
comprising the Initial Borrowing and the Delayed Borrowing as provided herein,
the Borrower makes the following representations, warranties and agreements, in
each case after giving effect to the occurrence of the Effective Date, all of
which shall survive the execution and delivery of this Agreement and the Term
Notes and the making of the Initial Borrowing and the Delayed Borrowing, with
the occurrence of each Credit Event on or after the Effective Date being deemed
to constitute a

-22-



--------------------------------------------------------------------------------



 



representation and warranty that the matters specified in this Section 7 are
true and correct in all material respects on and as of the Effective Date and on
the date of each such Credit Event (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):
          7.01 Corporate Status. The Borrower and each of its Subsidiaries
(i) is a duly organized and validly existing corporation, limited liability
company or partnership, as the case may be, in good standing under the laws of
the jurisdiction of its organization or formation, (ii) has the corporate,
limited liability company or partnership power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business requires such qualifications, except for failures to be
so qualified that, individually or in the aggregate, have not had, and could not
reasonably be expected to have, a Material Adverse Effect.
          7.02 Corporate Power and Authority. Each Credit Party has the
corporate, limited liability company or partnership power and authority, as the
case may be, to execute, deliver and perform the terms and provisions of each of
the Credit Documents to which it is party and has taken all necessary corporate,
limited liability company or partnership action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
          7.03 No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, (i) will contravene any provision
of any applicable law, statute, rule or regulation or any applicable order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than Permitted Liens) upon any of the material properties or assets of
the Borrower or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) will violate any provision of the
Certificate or Articles of Incorporation or By-Laws (or equivalent
organizational documents) of the Borrower or any of its Subsidiaries.
          7.04 Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of any Credit

-23-



--------------------------------------------------------------------------------



 



Document or (ii) the legality, validity, binding effect or enforceability of any
such Credit Document.
          7.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc. (a) (i) The unaudited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal quarter of the Borrower
ended on April 19, 2008, and the related consolidated statements of income, cash
flows and shareholders’ equity of the Borrower and its Subsidiaries for such
fiscal quarter of the Borrower, copies of which have been furnished to the
Lenders prior to the Effective Date, in each case, present fairly in all
material respects the financial condition of the Borrower and its Subsidiaries,
at the date of such balance sheets and the results of the operations of the
Borrower and its Subsidiaries for the periods covered thereby. All of the
foregoing financial statements have been prepared in accordance with generally
accepted accounting principles and practices consistently applied (except, in
the case of the aforementioned unaudited financial statements, for normal
year-end audit adjustments and the absence of footnotes).
          (ii) The audited consolidated balance sheet of the Borrower and its
Subsidiaries for the fiscal year ending December 29, 2007, and the related
consolidated statements of income, cash flows and shareholders’ equity of the
Borrower and its Subsidiaries for such fiscal year of the Borrower, copies of
which have been furnished to the Lenders prior to the Effective Date, in each
case, present fairly in all material respects the financial condition of the
Borrower and its Subsidiaries at the date of such balance sheets and the results
of the operations of the Borrower and its Subsidiaries for the period covered
thereby. All of the foregoing financial statements have been prepared in
accordance with generally accepted accounting principles and practices
consistently applied.
     (b) (i) The projected consolidated balance sheet of the Borrower and its
Subsidiaries for the period ending on or about December 31, 2008, and the
immediately following four fiscal years (in each case, after giving effect to
the Transaction), and the related consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for such fiscal year of the Borrower
(in each case, after giving effect to the Transaction), copies of which have
been furnished to the Administrative Agent prior to the Effective Date have been
prepared in good faith based upon reasonable assumptions at the time made (it
being recognized that such projections are not viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results, and such differences may be material), (ii) the
audited consolidated balance sheet of each Acquired Business and the related
consolidated statements of income, cash flows and shareholders’ equity for each
Acquired Business for the three fiscal years of such Acquired Business ended
prior to the Effective Date furnished to the Administrative Agent prior to the
Effective Date, present fairly in all material respects the financial condition
of the applicable Acquired Business at the date of such balance sheets and the
results of the operations of the applicable Acquired Business for the periods
covered thereby and (iii) the unaudited consolidated balance sheet of each
Acquired Business and the related consolidated statements of income, cash flows
and shareholders’ equity for each Acquired Business for the fiscal quarter of
such Acquired Business ended on or about March 31, 2008 furnished to the
Administrative Agent no later than two (2) weeks following the Effective Date,
present a good faith estimate of the consolidated financial position of each
Acquired Business as of such date. All of the foregoing financial statements
have been (or when delivered

-24-



--------------------------------------------------------------------------------



 



will have been) (but not including the projections described in the foregoing
clause (i) have been prepared in accordance with generally accepted accounting
principles and practices consistently applied (except, in the case of the
aforementioned unaudited financial statements, for normal year-end audit
adjustments and the absence of footnotes).
          (c) Since December 31, 2007, there has been no condition or
circumstance that, individually or in the aggregate with such other conditions
or circumstances, has had, or could reasonably be expected to have, a Material
Adverse Effect.
          (d) On the date of each Credit Event, on a pro forma basis after
giving effect to the Transaction and all other each Transaction consummated on
or before (or contemporaneously with) the occurrence of such Credit Event and to
all Indebtedness (including the Term Loans made on such date) being incurred or
assumed by Borrower or its Subsidiaries in connection with each such
Transaction, with respect to each of the Borrower and the Borrower and its
Subsidiaries, taken as a whole, (x) the sum of its or their assets (including
goodwill), at a fair valuation, will exceed its or their debts; (y) it or they
have not incurred and do not intend to incur, nor believe that it or they will
incur, debts beyond its or their ability to pay such debts as such debts mature;
and (z) it or they will have sufficient capital with which to conduct its or
their business. For purposes of this Section 7.05(d), “debt” means any liability
on a claim and “claim” means (i) right to payment, whether or not such a right
is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured or
(ii) right to an equitable remedy for breach of performance if such breach gives
rise to a payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.
          (e) Except as fully disclosed in the financial statements referred to
in Section 7.05(a) or created by the Transactions, there were, as of the
Effective Date, no material liabilities or obligations with respect to the
Borrower or any of its Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) which would, under
generally accepted accounting principles, be required to be disclosed on
consolidated financial statements (or footnotes thereto) of the Borrower and its
Subsidiaries if same had been prepared as of the Effective Date. In addition, as
of the Effective Date, there are no liabilities or obligations with respect to
the Borrower or any of its Subsidiaries of any nature whatsoever not required to
be disclosed in such financial statements in accordance with generally accepted
accounting principles that, individually or in the aggregate, have had, or could
reasonably be expected to have, a Material Adverse Effect.
          7.06 Litigation. There are no actions, suits or proceedings pending or
threatened in writing (i) with respect to any Credit Document or (ii) that,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect.
          7.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Borrower or any of its Subsidiaries in
writing to any Agent or any Lender (including, without limitation, all factual
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Borrower or any of its Subsidiaries
in

-25-



--------------------------------------------------------------------------------



 



writing to any Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at the time such
information was provided.
          7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Term
Loans will be used by the Borrower or any one or more of its Subsidiaries solely
to finance all or portion of the Total Acquisition Cost of each Acquisition
(whether directly or pursuant to a Reimbursement Draw) and to pay any other fees
and expenses incurred in connection with the Transaction, including, without
limitation, the Term Loan Financing Costs, or any portion thereof.
          (b) Neither the making of any Term Loan nor the use of the proceeds
thereof will violate or be inconsistent with the provisions of the Margin
Regulations. At the time of each Credit Event and after giving effect thereto
(including after giving effect to the application of proceeds therefrom), no
more than 25% of the value of the assets of the Borrower, or of the Borrower and
its Subsidiaries taken as a whole, constitutes Margin Stock.
          7.09 Tax Returns and Payments. The Borrower and each of its
Subsidiaries has timely filed or caused to be timely filed, on the due dates
thereof or within applicable grace periods, with the appropriate taxing
authority, all Federal, state, foreign and other material returns, statements,
forms and reports for taxes (the “Returns”) required to be filed by or with
respect to the income, properties or operations of the Borrower and its
Subsidiaries. Each of the Borrower and each of its Subsidiaries has paid all
taxes and assessments payable by it which have become due, other than those
contested in good faith and for which adequate reserves have been established in
accordance with generally accepted accounting principles. There is no action,
suit, proceeding, investigation, audit, or claim now pending or threatened in
writing by any authority regarding any material taxes relating to the Borrower
or its Subsidiaries. Neither the Borrower nor any of its Subsidiaries has
entered into an agreement or waiver or been requested to enter into an agreement
or waiver extending any statute of limitations relating to the payment or
collection of taxes of the Borrower or any of its Subsidiaries, or is aware of
any circumstances that would cause the taxable years or other taxable periods of
the Borrower or any of its Subsidiaries not to be subject to the normally
applicable statute of limitations.
          7.10 Compliance with ERISA. (a) Each Plan is in compliance in all
material respects with ERISA and the Code; no Reportable Event has occurred with
respect to a Plan; to the knowledge of the Borrower, no Multiemployer Plan is
insolvent or in reorganization; no Plan has an Unfunded Current Liability which,
when added to the aggregate amount of Unfunded Current Liabilities with respect
to all other Plans, exceeds $100,000,000; no Plan has an accumulated or waived
funding deficiency, or has applied for an extension of any amortization period
within the meaning of Section 412 of the Code; neither the Borrower nor any of
its respective Subsidiaries nor any ERISA Affiliate has incurred any liability
to or on account of a Plan and/or a Multiemployer Plan pursuant to Section 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA in excess of $10,000,000 in
the aggregate for all such liabilities; no proceedings have been instituted to
terminate or appoint a trustee to administer any Plan; no action, suit,
proceeding, hearing, audit or investigation with respect to the administration,
operation or investment of assets of any Plan (other than routine claims for
benefits) is pending,

-26-



--------------------------------------------------------------------------------



 



expected or threatened in writing; no condition exists which presents a risk to
the Borrower or any of its Subsidiaries or any ERISA Affiliate of incurring a
material liability to or on account of a Plan and/or a Multiemployer Plan
pursuant to the foregoing provisions of ERISA and the Code; using actuarial
assumptions and computation methods consistent with Part 1 of subtitle E of
Title IV of ERISA, the aggregate liabilities of the Borrower, its Subsidiaries
and its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan ended prior to the date of the most recent Credit Event,
could not reasonably be expected to have a Material Adverse Effect.
          (b) Each Foreign Pension Plan has been maintained in compliance in all
material respects with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities. Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Pension Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Foreign Pension Plan, determined as of the end of the
Borrower’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities.
          7.11 Properties. The Borrower and each of its Subsidiaries has good
and valid title to all properties owned by them, including all property
reflected in the balance sheets referred to in Sections 7.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or otherwise as permitted hereunder), free and clear of all
Liens other than Permitted Liens.
          7.12 Subsidiaries. As of the Effective Date (i) Schedule IV sets forth
the correct legal name of each Subsidiary of the Borrower, the direct and
indirect (if any) owner of each such Subsidiary and whether each such Subsidiary
is a Wholly-Owned Domestic Subsidiary, and (ii) the Borrower has no Subsidiaries
other than those Subsidiaries listed on such Schedule IV.
          7.13 Compliance with Statutes, etc. The Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such noncompliances as have not had, and could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          7.14 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          7.15 Public Utility Holding Company Act. Neither the Borrower nor any
of its Subsidiaries is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.

-27-



--------------------------------------------------------------------------------



 



          7.16 Environmental Matters. Except to the extent that any matter
described below in this Section 7.16, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (i) the
Borrower and each of its Subsidiaries is in compliance with all applicable
Environmental Laws and the requirements of any permits required under such
Environmental Laws; (ii) there are no Environmental Claims pending or threatened
in writing against the Borrower or any of its Subsidiaries or any Real Property
presently or formerly owned, leased or operated by the Borrower or any of its
Subsidiaries; and (iii) there are no facts, circumstances, or conditions
relating to the past or present business or operations of the Borrower or any of
its Subsidiaries (including the disposal of any wastes, hazardous substances or
other materials), or to any Real Property at any time owned, leased, operated or
occupied by the Borrower or any of its Subsidiaries that, to the knowledge of
the Borrower, could reasonably be expected to (A) to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
currently owned Real Property, or (B) to cause any such currently owned Real
Property to be subject to any restriction on the ownership, occupancy, use or
transferability of such Real Property by the Borrower or any of its Subsidiaries
under any applicable Environmental Laws.
          7.17 Labor Relations. Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (i) no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries or threatened in writing
against any of them, before the National Labor Relations Board, and no material
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or threatened in writing against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any of its
Subsidiaries or threatened in writing against the Borrower or any of its
Subsidiaries and (iii) to the knowledge of the Borrower after due inquiry, no
union representation proceeding pending with respect to the employees of the
Borrower or any of its Subsidiaries, except (with respect to any matter
specified in clause (i), (ii) or (iii) above, either individually or in the
aggregate) such as have not had, and could not reasonably be expected to have, a
Material Adverse Effect.
          7.18 Patents, Licenses, Franchises and Formulas. The Borrower and its
Subsidiaries own or have valid licenses to use all material patents, trademarks,
permits, service marks, trade names, copyrights, licenses, franchises and
formulas, or rights with respect to the foregoing, and have obtained assignments
of all leases and other rights of whatever nature, reasonably necessary for the
present conduct of their business, without any known conflict with the rights of
others except for such failures and conflicts which have not had, and could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          7.19 Scheduled Existing Indebtedness, etc. Schedule VI sets forth a
true and complete list of all Indebtedness of the Borrower and each of its
Subsidiaries (excluding the Term Loans) which has a principal balance of
$2,000,000 or more as of the Effective Date and which is to remain outstanding
after giving effect to the Transaction (the “Scheduled Existing Indebtedness”),
in each case, showing the aggregate principal amount thereof and the name of the
respective borrower and any Credit Party or any of its Subsidiaries which
directly or indirectly guaranteed such debt and describing any security
therefor.

-28-



--------------------------------------------------------------------------------



 



          SECTION 8. Affirmative Covenants. The Borrower hereby covenants and
agrees that on and after the Effective Date and until the Total Term Loan
Commitment has terminated and the Term Loans, Term Notes, Fees and all other
Obligations (other than indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in cash in
full:
          8.01 Information Covenants. The Borrower will furnish to each Lender:
          (a) Quarterly Financial Statements. As soon as available and in any
event within 45 days after the close of each of the first three fiscal quarters
in each fiscal year of the Borrower, (i) the consolidated balance sheets of the
Borrower and its Subsidiaries, in each case, as at the end of such quarterly
period and the related consolidated statements of income and retained earnings
and consolidated statements of cash flows, in each case for such fiscal quarter
and for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and in each case, setting forth comparative figures for the
corresponding quarterly accounting period in the prior fiscal year, all of which
shall be certified by the chief financial officer of the Borrower, subject to
normal year-end audit adjustments and the absence of footnotes, and (ii)
management’s discussion and analysis of the important operational and financial
developments during the fiscal quarter and year-to-date periods (it being
understood and agreed that the delivery of such management’s discussion and
analysis as contained in the Borrower’s quarterly report on Form 10-Q shall
satisfy the requirement contained in this clause (ii)).
          (b) Annual Financial Statements. Within 90 days after the close of
each fiscal year of the Borrower, (i) the consolidated balance sheets of the
Borrower and its Subsidiaries, in each case, as of the end of such fiscal year
and the related consolidated statements of income and retained earnings and
consolidated statements of cash flows, in each case for such fiscal year setting
forth comparative figures for the preceding fiscal year and certified (x) in the
case of such consolidated financial statements, by PricewaterhouseCoopers LLP or
such other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, and (y) in the case
of such financial statements, by the chief financial officer of the Borrower
together with a report of such accounting firm stating that in the course of its
regular audit of the financial statements of the Borrower and its Subsidiaries,
which audit was conducted in accordance with generally accepted auditing
standards, such accounting firm obtained no knowledge of any Default or Event of
Default which has occurred and is continuing as a result of a violation of any
of Sections 9.01(xii), 9.02(b), 9.02(c), 9.04, 9.05, 9.07, and/or 9.08 or, if in
the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and
(ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year (it being understood and agreed
that the delivery of such management’s discussion and analysis as contained in
the Borrower’s annual report on Form 10-K shall satisfy the requirement
contained in this clause (ii)).
          (c) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Section 8.01(a) and (b), a certificate of
an Authorized Representative of the Borrower in the form of Exhibit J to the
effect that, (i) to the best of such Authorized Representative’s knowledge, no
Default or Event of Default has occurred and is continuing or, if any Default or
Event of Default has occurred and is continuing, specifying the nature and
extent

-29-



--------------------------------------------------------------------------------



 



thereof, which certificate shall set forth the calculations required to
establish whether the Borrower was in compliance with the provisions of
Sections 9.01(xii), 9.07 and 9.08 at the end of such fiscal quarter or year, as
the case may be and (ii) there have been no changes since the Effective Date or,
if later, since the date of the most recent certificate delivered pursuant to
this Section 8.01(c)(ii), to Schedule IV to this Agreement or, if there have
been any such changes, a list in reasonable detail of such changes and a
certification that the Borrower and its Subsidiaries have taken all action
required by Sections 8.10 with respect to any new Subsidiaries.
          (d) Notice of Default or Litigation. Promptly, and in any event within
three Business Days (or five Business Days in the case of following clause (ii))
after the Borrower obtains knowledge thereof, notice of (i) the occurrence of
any event which constitutes a Default or Event of Default, or (ii) any
litigation or governmental investigation or proceeding pending or threatened in
writing (x) against the Borrower or any of its Subsidiaries which has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document.
          (e) Environmental Matters. Promptly upon, and in any event within ten
Business Days after, the Borrower obtains knowledge thereof, notice of any of
the following environmental matters occurring after the Effective Date, except
to the extent that such environmental matters have not had, and could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect:
      (i) any Environmental Claim pending or threatened in writing against the
Borrower or any of its Subsidiaries or any Real Property owned or operated or
occupied by the Borrower or any of its Subsidiaries;
      (ii) any condition or occurrence on or arising from any Real Property
owned or operated or occupied by the Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Borrower or such Subsidiary with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
or any such Real Property;
      (iii) any condition or occurrence on any Real Property owned or operated
or occupied by the Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability by the Borrower or such Subsidiary
of such Real Property under any Environmental Law; and
      (iv) the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Property owned
or operated or occupied by the Borrower or any of its Subsidiaries as required
by any Environmental Law or any governmental or other administrative agency.
          All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
the Borrower’s or such Subsidiary’s response thereto. In addition, the Borrower
will provide the Lenders with copies of all material communications with any
government or governmental agency and all material

-30-



--------------------------------------------------------------------------------



 



communications with any Person relating to any Environmental Claim of which
notice is required to be given pursuant to this Section 8.01(e), and such
detailed reports of any such Environmental Claim as may reasonably be requested
by the Lenders; provided that, in any event, the Borrower shall deliver to the
Administrative Agent all material notices received by the Borrower or any of its
Subsidiaries from any government or governmental agency under, or pursuant to,
CERCLA.
          (f) Other Reports and Filings. Promptly, copies of all financial
information, proxy materials and other information and reports, if any, which
the Borrower or any of its Subsidiaries shall file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or deliver to holders
of its Indebtedness (or any trustee, agent or other representative therefor)
pursuant to the terms of the documentation governing such Indebtedness.
          (g) Debt Rating. Promptly upon, and in any event within five Business
Days after, an Authorized Representative of the Borrower obtains knowledge of
any change by Moody’s or S&P in any Debt Rating, notice of such change.
          (h) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to the Borrower or any of its
Subsidiaries as the Administrative Agent or Lender may reasonably request in
writing.
          8.02 Books, Records and Inspections. The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in conformity with generally accepted accounting
principles and all requirements of law shall be made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or any Lender to visit and inspect,
after reasonable notice during regular business hours and under guidance of
officers of the Borrower or such Subsidiary, any of the properties of the
Borrower or such Subsidiary, and to examine the books of account of the Borrower
or such Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Subsidiary with, and be advised as to the same by, its and
their officers and independent accountants, all upon reasonable advance notice
and at such reasonable times and intervals and to such reasonable extent as the
Administrative Agent or such Lender may request.
          8.03 Maintenance of Property; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (i) keep all property necessary to the
business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted, and (ii) maintain insurance on all
its property in at least such amounts and against at least such risks and with
such deductibles or self-insured retentions as is consistent and in accordance
with industry practice.
          8.04 Corporate Franchises. The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises, licenses and patents used in its business; provided, however, that
nothing in this Section 8.04 shall prevent (i) sales of assets, mergers or other
transactions by or among the Borrower or any of its Subsidiaries in accordance
with Section 9.02, (ii) the withdrawal by the Borrower or any of the
Subsidiaries of its qualification as

-31-



--------------------------------------------------------------------------------



 



a foreign corporation or the failure to qualify as a foreign corporation in any
jurisdiction which would not in any way materially and adversely affect the
Lenders, and where such withdrawals, failures or amendments, as the case may be,
have not had, and could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect or (iii) the abandonment by the
Borrower or any of its Subsidiaries of any rights, franchises, licenses,
trademarks, copyrights and patents that the Borrower reasonably determines are
not useful to or needed in its or their business, as the case may be.
          8.05 Compliance with Statutes, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property, except such noncompliances as have not had, and could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          8.06 Compliance with Environmental Laws. The Borrower will, and will
cause each of its Subsidiaries to, comply with all Environmental Laws applicable
to the Borrower and its Subsidiaries (and the respective businesses conducted by
them) and the ownership or use of any Real Property now or hereafter owned or
operated by the Borrower or any of its Subsidiaries, and will within a
reasonable time period pay or cause to be paid all costs and expenses incurred
in connection with such compliance (except to the extent being contested in good
faith). Furthermore, neither the Borrower nor any of its Subsidiaries will
generate, use, treat, store, release or dispose of, or permit the generation,
use, treatment, storage, release or disposal of, Hazardous Materials on any Real
Property now or hereafter owned or operated or occupied by the Borrower or any
of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property. Notwithstanding anything to the
contrary contained above, the covenant contained above in this Section 8.06
shall only be violated if the aggregate effect of all failures and
noncompliances with respect to the matters described above in this Section 8.06
has had, or could reasonably be expected to have, a Material Adverse Effect.
          8.07 ERISA. As soon as possible and, in any event, within 30 days
after the Borrower or any of its Subsidiaries or any ERISA Affiliate knows or
has reason to know of the occurrence of any of the following, the Borrower will
deliver to the Administrative Agent, and the Administrative Agent shall promptly
forward to each Lender, a certificate of an Authorized Representative of the
Borrower setting forth details as to such occurrence and the action, if any,
that the Borrower, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given to
or filed with or by the Borrower, such Subsidiary, the ERISA Affiliate, the
PBGC, or a Plan or Multiemployer Plan participant, or the Plan administrator
with respect thereto: (i) that a Reportable Event has occurred; (ii) that an
accumulated funding deficiency has been incurred or an application is likely to
be or has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan and/or a Multiemployer Plan; (iii) that a Plan
and/or Multiemployer Plan has been or is reasonably expected to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA;
(iv) that a Plan and/or a Multiemployer Plan has an Unfunded Current Liability
giving rise to a lien under ERISA or the

-32-



--------------------------------------------------------------------------------



 



Code; (v) that proceedings are likely to be or have been instituted or notice
has been given to terminate or appoint a trustee to administer a Plan and/or a
Multiemployer Plan; (vi) that a proceeding has been instituted pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Multiemployer
Plan if material in amount; (vii) that the Borrower, any of its Subsidiaries or
any ERISA Affiliate will or is reasonably expected to incur any liability
(including any indirect, contingent or secondary liability) to or on account of
the termination of or withdrawal from a Plan and/or Multiemployer Plan under
Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a
Plan and/or Multiemployer Plan under Section 401(a)(29) of the Code which could
reasonably be expected to have a Material Adverse Effect; or that the Borrower
or any Subsidiary is reasonably expected to incur any liability pursuant to any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any employee pension benefit plan (as
defined in Section 3(2) of ERISA) which liability, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. Upon
request, the Borrower will deliver to each of the Lenders a complete copy of the
annual report (Form 5500) of each Plan required to be filed with the Internal
Revenue Service. In addition to any certificates or notices delivered to the
Lenders pursuant to the first sentence hereof, copies of such annual reports and
any material notices received by the Borrower or any of its Subsidiaries or any
ERISA Affiliate with respect to any Plan and/or Multiemployer Plan and/or
Foreign Pension Plan shall be delivered to the Lenders no later than 30 days
after the date such report has been requested or such notice has been received
by the Borrower, such Subsidiary or such ERISA Affiliate, as applicable. The
Borrower and each of its applicable Subsidiaries shall ensure that all Foreign
Pension Plans administered by it or into which it makes payments obtains or
retains (as applicable) registered status under and as required by applicable
law and is administered in a timely manner in all respects in compliance with
all applicable laws except where the failure to do any of the foregoing could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Affect.
          8.08 End of Fiscal Years; Fiscal Quarters. The Borrower shall cause
(i) each of its, and each of its Subsidiaries’, fiscal years to end on the
Saturday closest to December 31 of each year and (ii) each of its, and each of
its Subsidiaries’, fiscal quarters to end on the date which is sixteen weeks
after the last day of the previous fiscal year, twenty-eight weeks after the
last day of the previous fiscal year, forty weeks after the last day of the
previous fiscal year, or fifty-two weeks after the last day of the previous
fiscal year.
          8.09 Payment of Taxes. The Borrower will pay and discharge, or cause
to be paid and discharged, and will cause each of its Subsidiaries to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
in each case on a timely basis and prior to the date on which penalties attach
thereto and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of the Borrower or any of its Subsidiaries not otherwise
permitted under Section 9.01(i); provided that neither the Borrower nor any of
its Subsidiaries shall be required to pay any such tax, assessment, charge, levy
or claim which is being contested in good faith and by proper proceedings if it
has maintained adequate reserves with respect thereto in accordance with
generally accepted accounting principles.

-33-



--------------------------------------------------------------------------------



 



          8.10 Additional Subsidiary Guarantors. The Borrower agrees to cause
each of its Wholly-Owned Domestic Subsidiaries that are acquired or created
after the Effective Date to promptly (and in any event within 20 Business Days
of such acquisition or creation) execute and deliver a counterpart of (or, if
requested by the Administrative Agent, an assumption agreement or a Joinder
Agreement in respect of) the Subsidiaries Guaranty.
          8.11 Use of Proceeds. The Borrower or any one or more of its
Subsidiaries will use the proceeds of the Term Loans only as provided in
Section 7.08.
          SECTION 9. Negative Covenants. The Borrower covenants and agrees that
on and after the Effective Date and until the Total Term Loan Commitment have
terminated and the Term Loans, and Term Notes (in each case together with
interest thereon), Fees and all other Obligations (other than indemnities
described in Section 13.03 which are not then due and payable) incurred
hereunder and thereunder, are paid in full:
          9.01 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the Borrower or any of
its Subsidiaries), or assign any right to receive income or permit the filing of
any financing statement under the UCC or any other similar notice of Lien under
any similar recording or notice statute; provided that the provisions of this
Section 9.01 shall not prevent the creation, incurrence, filing, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):
      (i) inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or Liens for taxes, assessments or governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with generally
accepted accounting principles in the United States (or the equivalent thereof
in any country in which a Foreign Subsidiary is doing business, as applicable);
      (ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrowers’ or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;
      (iii) Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule V, plus renewals, replacements
and extensions of such Liens, provided that (x) the aggregate principal amount
of the Indebtedness, if any,

-34-



--------------------------------------------------------------------------------



 



secured by such Liens does not increase from that amount outstanding at the time
of any such renewal, replacement or extension and (y) any such renewal,
replacement or extension does not encumber any additional assets or properties
of the Borrower or any of its Subsidiaries;
      (iv) easements, rights-of-way, restrictions (including zoning
restrictions), encroachments and other similar charges or encumbrances, and
minor title deficiencies, in each case whether now or hereafter in existence,
not securing Indebtedness and not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries;
      (v) Liens arising from the rights of lessors under operating leases
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business;
      (vi) Liens arising out of the existence of judgments or awards not
constituting an Event of Default under Section 10.08;
      (vii) statutory and common law landlords’ liens (or contractual landlords’
liens which are limited solely to the leased premises which are the subject of
such contract and fixtures thereon) under leases or subleases to which the
Borrower or any of its Subsidiaries is a party;
      (viii) any interest or title of a lessor, sublessor, licensee or licensor
under any lease or license agreement permitted by this Agreement;
      (ix) Liens (other than any Lien imposed by ERISA) incurred in the ordinary
course of business of the Borrower or any of its Subsidiaries in connection with
workers’ compensation, unemployment insurance and other social security
legislation;
      (x) Liens (x) to secure the performance by the Borrower or any of its
Subsidiaries of tenders, statutory obligations (other than excise taxes),
surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) and securing liability for premiums to insurance carriers or (y) to
secure the performance by the Borrower or any of its Subsidiaries of leases of
Real Property, to the extent incurred or made in the ordinary course of business
consistent with past practices;
      (xi) Liens in favor of customs and revenue authorities arising as a matter
of law to secure the payment of customs duties in connection with the
importation of goods; and
      (xii) Liens not otherwise permitted pursuant to this Section 9.01 which
secure obligations otherwise permitted under this Agreement not exceeding, when
added to the aggregate principal amount of unsecured Permitted Subsidiary
Indebtedness at any time outstanding, $75,000,000 in aggregate principal amount
at any time outstanding and which apply to property and/or assets with an
aggregate fair market value (as determined

-35-



--------------------------------------------------------------------------------



 



in good faith by an Authorized Representative of the Borrower or the Board of
Directors of the Borrower) not to exceed at any time $90,000,000.
          9.02 Consolidations, Mergers, Sales of Assets and Acquisitions.
(a) The Borrower will not, and will not permit any of its Subsidiaries to,
consolidate or merge with or into any other Person, provided that the Borrower
and its Subsidiaries may consolidate or merge with or into other Persons so long
as (i) both before and immediately after giving effect thereto, no Specified
Default or Event of Default shall have occurred and be continuing, (ii) in the
case of any consolidation or merger involving the Borrower, the Borrower is the
corporation surviving such consolidation or merger and (iii) in the case of any
consolidation or merger involving a Subsidiary Guarantor, a Subsidiary Guarantor
is the surviving Person unless the respective Subsidiary Guarantor is
consolidating with or merging into the Borrower (in which case the Borrower will
be the survivor thereof).
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily (any of the foregoing being referred to in this
Section 9.02(b) as a “Disposition” and any series of related Dispositions
constituting but a single Disposition), any of its properties or assets,
tangible or intangible (including but not limited to sale, assignment, discount
or other disposition of accounts, contract rights, chattel paper or general
intangibles with or without recourse), provided that (A) such Dispositions shall
be permitted if (i) such Disposition is in an arm’s length transaction and the
Borrower or its respective Subsidiary receives at least fair market value
therefor (as determined in good faith by an Authorized Representative of the
Borrower or the Board of Directors of the Borrower) and (ii) the fair market
value of the assets sold, conveyed, assigned, leased, abandoned or otherwise
transferred or disposed of pursuant to any Disposition or Dispositions (as
determined in good faith by an Authorized Representative of the Borrower or the
Board of Directors of the Borrower), when added to the fair market value of the
assets sold, conveyed, assigned, leased, abandoned or otherwise transferred or
disposed of pursuant to all such other Disposition or Dispositions previously
consummated after the Effective Date (as determined in good faith by an
Authorized Representative of the Borrower or the Board of Directors of the
Borrower), does not constitute more than 20% of the consolidated assets of the
Borrower and its Subsidiaries as of the time of such Disposition (after giving
effect thereto) and (B) the Borrower may make Dispositions to Subsidiary
Guarantors and any Subsidiary Guarantor may make Dispositions to the Borrower or
any other Subsidiary Guarantor.
          (c) The Borrower will not, and will not permit any of its Subsidiaries
to, consummate any Significant Acquisition unless (i) no Specified Default or
Event of Default then exists or would result therefrom and (ii) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
(together with reasonably detailed calculations) demonstrating compliance with
the covenants contained in Sections 9.07 and 9.08, for the period (each, a
“Calculation Period”) of four consecutive fiscal quarters (taken as one
accounting period) most recently ended for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 8.01(a) or (b),
as the case may be, prior to the date of such Significant Acquisition, on a pro
forma basis as if the respective Significant Acquisition (as well as all other
Dispositions and Acquisitions of Equity Interests/Assets theretofore consummated
after the first day of such Calculation Period) had occurred on the first day of
such Calculation Period, and such recalculations shall show that such financial
covenants would have been

-36-



--------------------------------------------------------------------------------



 



complied with if such Significant Acquisition (as well as all other Dispositions
and Acquisitions of Equity Interests/Assets theretofore consummated after the
first day of such Calculation Period) had occurred on the first day of such
Calculation Period.
          9.03 Dissolution, etc. The Borrower will not, and will not permit any
of its Subsidiaries to, dissolve or liquidate, either in whole or in part,
except (i) to the extent permitted by Section 9.02(a) and (ii) inactive
Subsidiaries of the Borrower (i.e., Subsidiaries of the Borrower that do not
conduct business other than that related solely to its existence and governance)
may be dissolved or liquidated from time to time so long as (x) no Specified
Default or Event of Default then exists or would result therefrom and (y) the
Borrower determines that such dissolution or liquidation is not adverse to the
interests of the Lenders.
          9.04 Restricted Payments. The Borrower shall not declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
shareholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its shareholders, partners or members (or the equivalent Persons thereof) as the
case may be, or permit any of its Subsidiaries to purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests in the Borrower if,
in any case referred to above, any Specified Default or any Event of Default has
occurred, is continuing or would result therefrom.
          9.05 Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except for (i) Indebtedness incurred pursuant to this Agreement
and the other Credit Documents, (ii) Permitted Borrower Indebtedness,
(iii) Permitted Subsidiary Indebtedness, (iv) Permitted Subsidiary Guarantee
Obligations, (v) Indebtedness under the Existing Revolving Credit Agreement and
(vi) Scheduled Existing Indebtedness to the extent the same is listed on
Schedule VI, together with, in the case of this clause (vi), any refinancings or
renewals thereof, in each case so long as no additional obligors or guarantors,
or additional security, is provided in connection with the respective renewal or
refinancing and so long as the principal amount is not increased as a result
thereof.
          9.06 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or be a party to a transaction
with any Affiliate of the Borrower or any other Subsidiary of the Borrower,
except for transactions between (i) the Borrower and any Subsidiary Guarantor,
(ii) any Subsidiary Guarantor and any other Subsidiary Guarantor or (iii) the
Borrower or any Subsidiary of the Borrower on one hand and any Affiliate of the
Borrower and/or any other Subsidiary of the Borrower on the other hand, so long
as all such transactions referred to in this clause (iii) are entered into in
good faith in the ordinary course of business consistent with past practice and
on terms no less favorable to the Borrower or such Subsidiary of the Borrower
than those that could have been obtained in a comparable transaction on an arm’s
length basis from an unrelated Person.
          9.07 Maximum Leverage Ratio. The Borrower will not permit the Leverage
Ratio at any time to be greater than 3.25:1.00.

-37-



--------------------------------------------------------------------------------



 



          9.08 Minimum Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio on the last day of any fiscal quarter of
the Borrower to be less than 4.50:1.00.
          9.09 Business. The Borrower will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than
substantially the same lines of business in which they are engaged on the
Effective Date and reasonable extensions thereof and other businesses that are
complimentary or reasonably related thereto.
          9.10 Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (x) pay
dividends or make any other distributions on its Equity Interests or any other
interest or participation in its profits owned by the Borrower or any of its
Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (y) make loans or advances to the Borrower or any of its
Subsidiaries or (z) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, (iii) in the case of the foregoing clauses (y) (solely to the
extent such encumbrance or restriction only applies to loans or advances made by
any such Subsidiary of the Borrower to other Subsidiaries of the Borrower, and
not loans and advances to be made by any such Subsidiary to the Borrower) and
(z) of this Section 9.10, other Indebtedness permitted pursuant to Section 9.05,
(iv) holders of Permitted Liens may restrict the transfer of any assets subject
thereto, (v) customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or of any Subsidiary of the
Borrower, and (vi) customary provisions restricting assignment of any licensing
agreement entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business.
          9.11 Limitation on Issuance of Capital Stock. (a) The Borrower will
not issue (i) any Preferred Stock other than (x) Qualified Preferred Stock or
(y) Disqualified Preferred Stock so long as, on the date of any an issuance of
Disqualified Preferred Stock, (I) no Specified Default or Event of Default then
exists or would result therefrom and (II) the Borrower is in compliance with the
covenants contained in Sections 9.07 and 9.08 for the most recently ended
Calculation Period, on a pro forma basis as if the respective issuance of
Disqualified Preferred Stock (as well as all other issuances of Disqualified
Preferred Stock theretofore consummated after the first day of such Calculation
Period) had occurred on the first day of such Calculation Period or (ii) any
redeemable common stock other than common stock that is redeemable at the sole
option of the Borrower.
          (b) The Borrower shall not permit any of its Subsidiaries to issue any
Equity Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, capital stock, except for
issuances of non-redeemable common equity interests issued (i) for transfers and
replacements of then outstanding shares of capital stock, (ii) for stock splits,
stock dividends and additional issuances which do not decrease the percentage
ownership of the Borrower or any of its Subsidiaries in any class of the capital
stock of such Subsidiaries, (iii) to qualify directors to the extent required by
applicable law, and (iv) by newly created or acquired Subsidiaries in accordance
with the terms of this Agreement.

-38-



--------------------------------------------------------------------------------



 



          SECTION 10. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
          10.01 Payments. The Borrower shall (i) default in the payment when due
of any principal of any Term Loan or any Term Note or (ii) default, and such
default shall continue unremedied for three or more Business Days, in the
payment when due of any interest on any Term Loan or Term Note, or any Fees or
any other amounts owing hereunder or thereunder; or
          10.02 Representations, etc. Any representation, warranty or statement
made by any Credit Party herein or in any other Credit Document or in any
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or
          10.03 Covenants. The Borrower shall (i) default in the due performance
or observance by it of any term, covenant or agreement contained in
Section 8.01(d)(i), 8.08, 8.10 or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and such default shall continue unremedied for a
period of 30 days after written notice to the Borrower by the Administrative
Agent or any Lender; or
          10.04 Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace or cure, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (ii) the
Borrower or any of its Subsidiaries shall default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Obligations) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (after giving effect to any grace or
cure period, but determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity; or (iii) any
Indebtedness (other than the Obligations) of the Borrower or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
(other than (x) by a regularly scheduled required prepayment or (y) as a
mandatory prepayment (unless such required prepayment or mandatory prepayment
results from a default thereunder or an event of the type that constitutes an
Event of Default)), prior to the stated maturity thereof, provided that it shall
not be a Default or Event of Default under this Section 10.04 unless the
aggregate principal amount of all Indebtedness as described in preceding clauses
(i) through (iii), inclusive, is at least $25,000,000; or
          10.05 Bankruptcy, etc. The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries and the petition is not controverted within
10 days after service of summons, or is not dismissed within 60 days after
service of summons, after commencement of the case; or a custodian (as defined
in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any of its Subsidiaries, or
the Borrower or any of its Subsidiaries commences

-39-



--------------------------------------------------------------------------------



 



any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
of its Subsidiaries, or there is commenced against the Borrower or any of its
Subsidiaries any such proceeding which remains undismissed for a period of
60 days, or the Borrower or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate action is taken by the Borrower or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or
          10.06 ERISA. (a) Any Plan and/or Multiemployer Plan shall fail to
satisfy the minimum funding standard required for any plan year or part thereof
or a waiver of such standard or extension of any amortization period is sought
or granted under Section 412 of the Code, any Plan and/or Multiemployer Plan
shall have had or is likely to have a trustee appointed to administer such Plan
and/or Multiemployer Plan pursuant to Section 4042 of ERISA, any Plan and/or
Multiemployer Plan shall have been or is reasonably expected to be terminated or
to be the subject of termination proceedings under Section 4042 of ERISA, any
Plan and/or Multiemployer Plan shall have an Unfunded Current Liability, a
contribution required to be made to a Plan, Multiemployer Plan and/or Foreign
Pension Plan has not been timely made, the Borrower or any of its respective
Subsidiaries or any ERISA Affiliate have incurred or is reasonably expected to
incur a liability to or on account of a Plan and/or Multiemployer Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code, or the Borrower or
any of its respective Subsidiaries have incurred or are reasonably expected to
incur liabilities pursuant to one or more employee welfare benefit plans (as
defined in Section 3(1) of ERISA) which provide benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or
employee pension benefit plans (as defined in Section 3(2) of ERISA) or Foreign
Pension Plans; (b) there shall result from any such event or events the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; (c) and in each case in clauses (a) and
(b) above, such lien, security interest or liability, individually, or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect; or
          10.07 Subsidiaries Guaranty. The Subsidiaries Guaranty or any
provision thereof shall cease to be in full force or effect as to any Subsidiary
Guarantor (unless such Subsidiary Guarantor is no longer a Subsidiary by virtue
of liquidation, sale, merger or consolidation permitted by Section 9.02 or
Section 9.03), or any Subsidiary Guarantor (or Person acting by or on behalf of
such Subsidiary Guarantor) shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Subsidiaries Guaranty, or any Subsidiary Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Subsidiaries Guaranty
beyond any grace or cure period (if any) provided therefor; or
          10.08 Judgments. One or more judgments or decrees shall be entered
against the Borrower or any of its respective Subsidiaries involving in the
aggregate for the Borrower and its respective Subsidiaries a liability (not paid
or fully covered by a reputable and solvent insurance

-40-



--------------------------------------------------------------------------------



 



company) and such judgments and decrees either shall be final and non-appealable
or shall not be vacated, discharged or stayed or bonded pending appeal for any
period of 60 consecutive days, and the aggregate amount of all such judgments
exceeds $25,000,000; or
          10.09 Change of Control. A Change of Control shall occur;
          then, and in any such event, and at any time thereafter, if any Event
of Default shall then be continuing, the Administrative Agent, upon the written
request of the Required Lenders, shall by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of any
Agent, any Lender or the holder of any Term Note to enforce its claims any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur with respect to the Borrower, the result of which would occur upon
the giving of such written notice by the Administrative Agent to the Borrower as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Term Loan Commitment
terminated, whereupon the Term Loan Commitment of each Lender shall forthwith
terminate immediately and any Facility Fees and other Fees shall forthwith
become due and payable without any other notice of any kind and (ii) declare the
principal of and any accrued interest in respect of all Term Loans and the Term
Notes and all Obligations owing hereunder and thereunder to be, whereupon the
same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Credit Party.
          SECTION 11. Definitions and Accounting Terms.
          11.01 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
          “Acquired Business” shall mean each of (x) Target S and all of its
Subsidiaries and (y) Target H and all of its Subsidiaries.
          “Acquired Credit Party” shall mean each of (i) Target S and each of
its Wholly-Owned Domestic Subsidiaries and (ii) Target H and each of its
Wholly-Owned Domestic Subsidiaries.
          “Acquisition” shall mean each of the Target S Acquisition and the
Target H Acquisition.
          “Acquisition Documents” shall mean and include each of (i) the Target
H Acquisition Agreement, (ii) the Target S Acquisition Agreement, and (iii) any
other material document or agreement executed or delivered in connection
therewith, in each case as in effect and in form and substance last distributed
to the Administrative Agent prior to the Effective Date, and as same may be
amended, modified or supplemented thereafter in accordance with hereof and
thereof.
          “Acquisition of Equity Interests/Assets” shall mean the acquisition of
all or any portion of the assets or all or any portion of the Equity Interests
of any Person.

-41-



--------------------------------------------------------------------------------



 



          “Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement and shall include any successor to the
Administrative Agent appointed pursuant to Section 12.09.
          “Affiliate” shall mean, with respect to any Person, any other Person
(including, for purposes of Section 9.06 only, all directors, officers and
partners of such Person) directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person; provided, however,
that for purposes of Section 9.06, an Affiliate of the Borrowers shall include
any Person that directly or indirectly owns more than 5% of any class of the
Equity Interests of the Borrower and any officer or director of the Borrower or
any of its Subsidiaries. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
anything to the contrary contained above, for purposes of Section 9.06, no Agent
or Lender shall be deemed to constitute an Affiliate of the Borrower or its
Subsidiaries in connection with the Credit Documents or its dealings or
arrangements relating thereto.
          “Agents” shall mean, collectively, the Administrative Agent, the Lead
Arranger, the Syndication Agent and the Co-Documentation Agents.
          “Aggregate Consideration” shall mean, with respect to any Acquisition
of Equity Interests/Assets, the sum (without duplication) of (i) the fair market
value of the common stock of the Borrower (based on (x) the closing and/or
trading price of the common stock of the Borrower on the date of such
Acquisition of Equity Interests/Assets on the stock exchange on which the common
stock of the Borrower is listed or the automated quotation system on which the
common stock is quoted, or (y) if the common stock of the Borrower is not listed
on an exchange or quoted on a quotation system, the bid and asked prices of the
common stock in the over-the-counter market at the close of trading or (z) if
the common stock of the Borrower is not so listed, based on a good faith
determination of an Authorized Representative of the Borrower or the Board of
Directors of the Borrower) issued as consideration in connection with such
Acquisition of Equity Interests/Assets, (ii) the aggregate amount of all cash
paid by the Borrower or any of its Subsidiaries in connection with such
Acquisition of Equity Interests/Assets (including payments of fees and costs and
expenses in connection therewith), (iii) the aggregate principal amount of all
Indebtedness assumed, incurred and/or issued in connection with such Acquisition
of Equity Interests/Assets to the extent permitted by Section 9.05, (iv) the
aggregate amount that could reasonably be expected to be paid (based on good
faith projections prepared by an Authorized Representative of the Borrower or
the Board of Directors of the Borrower) pursuant to any earn-out, non-compete,
consulting or deferred compensation or purchase price adjustment) for such
Acquisition of Equity Interests/Assets and (v) the fair market value (based on
good faith projections prepared by an Authorized Representative of the Borrower
or the Board of Directors of the Borrower) of all other consideration payable in
connection with such Acquisition of Equity Interests/Assets.
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended, restated, amended and restated, extended, renewed or
replaced from time to time.

-42-



--------------------------------------------------------------------------------



 



          “Applicable Margin” shall initially mean at any time, (a) for the
period commencing on the Effective Date through and including the date of
delivery of a certificate in accordance with the first sentence of the following
paragraph for the fiscal quarter of Borrower ended on July 12, 2008, a
percentage per annum equal to, as to (i) any Base Rate Loans, 0.00%, and (b) any
Eurodollar Loans, 1.00%, and (b) at all times thereafter, a percentage per annum
equal to those set forth below opposite the Leverage Ratio achieved for the
prior four full consecutive fiscal quarters of the Borrower. From and after each
day of delivery of any certificate in accordance with the first sentence of the
following paragraph for any fiscal quarter or fiscal year, as the case may be,
of the Borrower ending after the Effective Date, indicating a different margin
than that described in the immediately preceding sentence (each, a “Start
Date”), to and including the applicable End Date described below, the Applicable
Margins, shall (subject to any adjustment pursuant to the immediately succeeding
paragraph) be those set forth below opposite the Leverage Ratio indicated to
have been achieved in any certificate delivered in accordance with the following
sentence:

                      Applicable Margin for   Applicable Margin for     Term
Loans maintained   Term Loans maintained Leverage Ratio   as Base Rate Loans  
as Eurodollar Loans
Equal to or less than 0.50:1.00
    0.00 %     0.875 %
Greater than 0.50:1.00 but less than or equal to 1.00:1.00
    0.00 %     1.00 %
Greater than 1.00:1.00 but less than or equal to 1.50:1.00
    0.25 %     1.25 %
Greater than 1.50:1.00 but less than or equal to 1.75:1.00
    0.50 %     1.50 %
Greater than 1.75:1.00 but less than or equal to 2.25:1.00
    0.875 %     1.875 %
Greater than 2.25:1.00 but less than or equal to 2.75:1.00
    1.125 %     2.125 %
Greater than 2.75:1.00
    1.375 %     2.375 %

          The Leverage Ratio shall be determined based on the delivery of a
certificate of the Borrower by an Authorized Representative of the Borrower to
the Administrative Agent and the Lenders, within 45 days of the last day of any
fiscal quarter of the Borrower (or 90 days in

-43-



--------------------------------------------------------------------------------



 



the case of the last fiscal quarter of any fiscal year of the Borrower), which
certificate shall set forth the calculation of the Leverage Ratio as at the last
day of the Test Period ended immediately prior to the relevant Start Date and
the Applicable Margins which, in each case, shall be thereafter applicable
(until same are changed or cease to apply in accordance with the following
sentences). The Applicable Margins so determined shall apply, except as set
forth in the succeeding sentence, from the relevant Start Date to the earlier of
(x) the date on which the next certificate is delivered to the Administrative
Agent and (y) the date which is 45 days (or 90 days in the case of the last
fiscal quarter of any fiscal year of the Borrower) following the last day of the
Test Period in which the previous Start Date occurred (such earliest date, the
“End Date”), at which time, if no certificate has been delivered to the
Administrative Agent (and thus commencing a new Start Date), the Applicable
Margins shall be those set forth in the table above determined as if the
Leverage Ratio were greater than 2.75:1.00 (such Applicable Margins as so
determined, being collectively referred to herein as the “Highest Applicable
Margins”), until such time as the relevant certificate has been delivered.
Notwithstanding anything to the contrary contained above in this definition, the
Applicable Margins shall be the Highest Applicable Margins (subject to further
adjustment to the extent provided in Section 1.08(c)) at all times during which
there shall exist any Default or Event of Default.
          “Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement substantially in the form of Exhibit I (appropriately
completed).
          “Attributable Debt” shall mean as of the date of determination
thereof, without duplication, (i) in connection with a Sale and Leaseback
Transaction, the net present value (discounted according to generally accepted
accounting principles at the cost of debt implied in the lease) of the
obligations of the lessee for rental payments during the then remaining term of
any applicable lease, and (ii) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with generally
accepted accounting principles.
          “Authorized Representative” shall mean, with respect to (i) delivering
Notices of Borrowing, Notices of Conversion/Continuation and similar notices,
any person or persons that has or have been authorized by the Board of Directors
of the Borrower to deliver such notices pursuant to this Agreement and that has
or have appropriate signature cards on file with the Administrative Agent;
(ii) delivering financial information and officer’s certificates or making
financial determinations pursuant to this Agreement, any financial officer of
the respective Credit Party and (iii) any other matter in connection with this
Agreement or any other Credit Document, any officer (or a person or persons so
designated by any two officers) of the respective Credit Party.
          “Bankruptcy Code” shall have the meaning provided in Section 10.05.
          “Base Rate” shall mean the higher of (x) the Prime Lending Rate and
(y) 1/2 of 1% in excess of the overnight Federal Funds Rate.

-44-



--------------------------------------------------------------------------------



 



          “Base Rate Loan” shall mean each Term Loan designated or deemed
designated as such by the Borrower at the time of the incurrence thereof or
conversion thereto.
          “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrowing” shall mean the incurrence of one Type of Term Loan by the
Borrower from all of the Lenders on a pro rata basis on a given date (or
resulting from conversions on a given date), having in the case of Eurodollar
Loans the same Interest Period; provided that Base Rate Loans incurred pursuant
to Section 1.10(b) shall be considered part of any related Borrowing of
Eurodollar Loans.
          “Borrowing Date” shall mean each of the Initial Borrowing Date and the
Delayed-Draw Borrowing Date, individually, and “Borrowing Dates” shall mean each
of them, collectively.
          “Business Day” shall mean (i) for all purposes other than as covered
by clause (ii) below, any day except Saturday, Sunday and any day which shall be
in New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in the New York interbank Eurodollar market.
          “Calculation Period” shall have the meaning provided in Section 9.02.
          “Capitalized Lease Obligations” of any Person shall mean all rental
obligations which, under generally accepted accounting principles, are or will
be required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with such
principles.
          “Cash Equivalents” shall mean, as to any Person, (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
one year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, (v) investments
in money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above.

-45-



--------------------------------------------------------------------------------



 



          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from time to
time, 42 U.S.C. § 9601 et seq.
          “Change of Control” shall mean (i) any “Person” or “Group” (within the
meaning of Sections 13(d) and 14(d) under the Exchange Act, as in effect on the
Initial Borrowing Date) (other than the Permitted Holders) is or shall (A) be
the “beneficial owner” (as so defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of 30% or more on a fully diluted basis of the voting and/or
economic interest in the Borrower’s capital stock or other Equity Interests or
(B) have obtained the power (whether or not exercised) to elect a majority of
the Borrower’s directors or (ii) the Board of Directors of the Borrower shall
cease to consist of a majority of Continuing Directors.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement, and to any subsequent provision of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Co-Documentation Agents” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.
          “Commitment Termination Date” means the earliest to occur of (i) the
first Business Day which is at least 15 days after the consummation of the
second and final Acquisition, (ii) the first Business Day which is at least
90 days after the Initial Borrowing Date, (iii) September 30, 2008, unless the
Initial Borrowing Date shall have occurred on or before such date; (iv) the
Delayed-Draw Borrowing Date (after giving effect to the incurrence of Term Loans
on such date); and (v) the date on which Borrower shall have terminated the
unused Total Term Loan Commitment in accordance with Section 2.02(a).
          “Consolidated EBIT” shall mean, for any period, Consolidated Net
Income for such period, before interest expense and provision for taxes based on
income that were included and arriving at Consolidated Net Income for such
period and without giving effect to (x) any extraordinary gains or losses,
(y) any gains or losses from sales of assets other than inventory sold in the
ordinary course of business and (z) any interest expense or provision for taxes
based on income of any non-Subsidiary VIE.
          “Consolidated EBITDA” shall mean, for any period, Consolidated EBIT,
adjusted by adding thereto the amount of all amortization of intangibles and
depreciation, in each case that were deducted in arriving at Consolidated EBIT
for such period, but without giving effect to any such amortization or
depreciation of any non-Subsidiary VIE.
          “Consolidated Indebtedness” shall mean, as at any date of
determination and without duplication, (i) the aggregate stated balance sheet
amount of all Indebtedness (but including in any event the then outstanding
principal amount of all Term Loans and all Capitalized Lease Obligations) of the
Borrower and its Subsidiaries on a consolidated basis as determined in
accordance with generally accepted accounting principles, (ii) the aggregate
outstanding amount of all Attributable Debt of the Borrower and its Subsidiaries
at such time,

-46-



--------------------------------------------------------------------------------



 



and (iii) the aggregate amount of all Indebtedness of the Borrower determined in
accordance with clause (ix) of the definition thereof; provided that
(x) Indebtedness outstanding pursuant to trade payables and accrued expenses
incurred in the ordinary course of business shall be excluded in determining
Consolidated Indebtedness, (y) the items described in clauses (ii) and
(iii) above shall be included notwithstanding any contrary treatment required by
generally accepted accounting principles and (z) the Indebtedness and
Attributable Debt of any non-Subsidiary VIE shall be excluded.
          “Consolidated Interest Coverage Ratio” shall mean, for any period, the
ratio of Consolidated EBITDA for such period to Consolidated Interest Expense
for such period.
          “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Borrower and its Subsidiaries (which term
shall include, without limitation and on a pro forma basis reasonably
satisfactory to the Administrative Agent, any Person which was acquired pursuant
to an Acquisition consummated after the beginning of such period) for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, (x) that portion of Capitalized Lease Obligations of
the Borrower and its Subsidiaries representing the interest factor for such
period and (y) the product of (i) all dividends actually paid, whether paid in
cash or in any other consideration during such period with respect to any
Disqualified Preferred Stock, multiplied by (ii) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state and local statutory tax rate of the Borrower, expressed as a
decimal; provided that there shall be excluded from Consolidated Interest
Expense (a) the amortization of any deferred financing costs to the extent same
would otherwise have been included therein and (b) any interest expense and any
interest factor of any Capitalized Lease Obligations of any non-Subsidiary VIE
and any such dividends paid by any non-Subsidiary VIE.
          “Consolidated Net Income” shall mean, for any period, the net after
tax income of the Borrower and its Subsidiaries (which shall include, without
limitation and on a pro forma basis reasonably satisfactory to the
Administrative Agent, any Person which was acquired pursuant to an Acquisition
consummated after the beginning of such period) determined on a consolidated
basis; provided that in determining Consolidated Net Income (i) the net income
of any Person that is not a Subsidiary of the Borrower or that is accounted for
by the equity method of accounting shall be included only to the extent of the
payment of dividends or disbursements by such Person to the Borrower of a
Wholly-Owned Subsidiary of the Borrower during such period, (ii) the net income
of any Subsidiary of the Borrower shall be excluded to the extent that the
declaration or payment of dividends and disbursements by that Subsidiary of net
income is not at the date of determination permitted by operation of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary or its stockholders and
(iii) the net income of any Person acquired by the Borrower or any of its
Subsidiaries in a pooling of interests transaction for any period prior to the
date of such acquisition shall be excluded.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not

-47-



--------------------------------------------------------------------------------



 



contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security thereof, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include (x) endorsements
of instruments for deposit or collection or product warranties extended, in each
case, in the ordinary course of business and (y) the guarantee by the Borrower
of any operating lease of any Subsidiary of the Borrower. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
          “Continuing Directors” shall mean the directors of the Borrower on the
Effective Date and each other director if such director’s nomination for
election to the board of directors of the Borrower is recommended by a majority
of the then Continuing Directors or is recommended by a committee of the Board
of Directors a majority of which is composed of the then Continuing Directors.
          “Credit Documents” shall mean this Agreement and, after the execution
and delivery thereof pursuant to the terms of this Agreement, each Term Note and
the Subsidiaries Guaranty, and, after the execution and delivery thereof, each
additional guaranty, assumption agreement and Joinder Agreement executed
pursuant to Section 6.06 and 8.10.
          “Credit Event” shall mean each of (a) the making of the Term Loans
comprising the Initial Borrowing on the Initial Borrowing Date and (b) the
making of the Term Loans comprising the Delayed Borrowing on the Delayed-Draw
Borrowing Date.
          “Credit Party” shall mean the Borrower, each Acquired Credit Party and
each Subsidiary Guarantor.
          “DB” shall mean DBNY and DBSI.
          “DBNY” shall mean Deutsche Bank AG New York Branch, in its individual
capacity.
          “DBSI” shall mean Deutsche Bank Securities Inc., in its individual
capacity.
          “Debt Rating” shall mean, on any date, each of the Borrower’s senior
unsecured long-term Indebtedness rating and/or senior implied corporate rating
(as available), in each case, as most recently publicly announced by Moody’s and
S&P.

-48-



--------------------------------------------------------------------------------



 



          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Delayed Borrowing” shall mean Borrower’s second incurrence of
original Term Loans pursuant to Section 1.01.
          “Delayed-Draw Borrowing Date” shall mean the date of incurrence of the
Delayed Borrowing.
          “Disposition” shall have the meaning provided in Section 9.02.
          “Disqualified Preferred Stock” shall mean, collectively, (i) all
Preferred Stock of the Borrower other than Qualified Preferred Stock and
(ii) all Preferred Stock of any Subsidiary of the Borrower (other than such
Preferred Stock held by the Borrower or a Wholly-Owned Subsidiary thereof).
          “Dollars” and the sign “$” shall each mean freely transferable lawful
money of the United States.
          “Domestic Subsidiary” shall mean each Subsidiary of the Borrower that
is incorporated under the laws of the United States, any State or territory
thereof or the District of Columbia.
          “Effective Date” shall have the meaning provided in Section 13.10.
          “Eligible Transferee” shall mean and include a commercial bank, a
financial institution, any fund that regularly invests in bank loans or other
“accredited investor” (as defined in Regulation D of the Securities Act) but in
any event excluding the Borrower and its Subsidiaries.
          “End Date” shall have the meaning assigned that term in the definition
of “Applicable Margins”, contained herein.
          “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.
          “Environmental Law” means any applicable Federal, state, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and

-49-



--------------------------------------------------------------------------------



 



enforceable written policy and rule of common law now or hereafter in effect and
in each case as amended, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, to the extent binding on the Borrower or any of its respective
Subsidiaries, relating to the environment, employee health and safety or
Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq. (to the extent it regulates occupational exposure
to Hazardous Materials); and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.
          “Equity Interest” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interest in (however designated) equity of such Person,
including, without limitation, any common stock, preferred stock, any limited or
general partnership interest and any limited liability company membership
interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with the Borrower or any Subsidiary of the Borrower
would be deemed to be a “single employer” (i) within the meaning of
Section 414(b), (c), (m) or (o) of the Code or (ii) as a result of the Borrower
or any Subsidiary of the Borrower being or having been a general partner of such
person.
          “Eurodollar Loan” shall mean each Term Loan designated as such by the
Borrower at the time of the incurrence thereof or conversion thereto.
          “Eurodollar Rate” shall mean with respect to each Interest Period for
a Eurodollar Loan, (i) the arithmetic average (rounded to the nearest 1/100 of
1%) of the offered quotation to first-class banks in the New York interbank
Eurodollar market by DBNY for U.S. dollar deposits of amounts in same day funds
comparable to the outstanding principal amount of the Eurodollar Loan of DBNY
for which an interest rate is then being determined with maturities comparable
to the Interest Period to be applicable to such Eurodollar Loan, determined as
of 10:00 A.M. (New York time) on the Interest Determination Date for such
Interest Period divided by (ii) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves) applicable to any
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D).

-50-



--------------------------------------------------------------------------------



 



          “Event of Default” shall have the meaning provided in Section 10.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Existing Revolving Credit Agreement” shall mean that certain Credit
Agreement, dated as of October 24, 2003, and amended and restated as of
October 29, 2004, and further amended and restated as of June 6, 2006 and
further amended by the First Amendment and Waiver Agreement, dated as of
October 5, 2007, among Flowers Foods, Inc., the lenders party thereto (the
“Existing Lenders”), Bank of America, N.A., Harris N.A. and Cooperatieve
Centrale Raiffeisen-Boerenleen Bank, B.A., “Rabobank International”, New York
Branch, as co-documentation agents, Suntrust Bank, as syndication agent, and
Deutsche Bank AG New York Branch, as administrative agent.
          “Facility Fee” shall have the meaning provided in Section 2.01(a).
          “Federal Funds Rate” shall mean for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to or referred to in
Section 2.01.
          “FIN 46” means FASB Interpretation No. 46.
          “Foreign Pension Plan” means any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiary residing outside the United States, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
          “Foreign Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Domestic Subsidiary.
          “Guaranteed Obligations” shall mean the “Guaranteed Obligations”
under, and as defined in, the Subsidiaries Guaranty.
          “Hazardous Materials” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing any level of polychlorinated biphenyls, and radon
gas; (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic

-51-



--------------------------------------------------------------------------------



 



substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.
          “Highest Applicable Margins” shall have the meaning assigned that term
in the definition of “Applicable Margin” contained herein.
          “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit issued for the account of such Person and all unpaid drawings in respect
of such letters of credit, (iii) all Indebtedness of the types described in
clause (i), (ii), (iv), (v), (vi) or (vii) of this definition secured by any
Lien on any property owned by such Person, whether or not such Indebtedness has
been assumed by such Person (to the extent of the value of the respective
property), (iv) the aggregate amount required to be capitalized under leases
under which such Person is the lessee, (v) all obligations of such person to pay
a specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obligations, (vi) all Contingent
Obligations of such Person, (vii) all obligations under any Interest Rate
Protection Agreement, Other Hedging Agreement or under any similar type of
agreement, (viii) all Attributable Debt of such Person and (ix) the greater of
the aggregate liquidation value or the maximum fixed repurchase price of all
Disqualified Preferred Stock, provided that, notwithstanding the foregoing,
Indebtedness outstanding pursuant to trade payables and accrued expenses
incurred in the ordinary course of business shall be excluded in determining
Indebtedness.
          “Indebtedness to be Refinanced” shall mean, with respect to any
Acquisition, that Indebtedness of the Acquired Business being acquired in such
Acquisition which the Borrower shall have determined will be repaid
substantially contemporaneously with the consummation of such Acquisition.
          “Initial Borrowing” shall mean the Borrower’s first incurrence of Term
Loans pursuant to Section 1.01.
          “Initial Borrowing Date” shall mean the date of incurrence of the
Initial Borrowing.
          “Interest Determination Date” shall mean, with respect to any
Eurodollar Loan, the second Business Day prior to the commencement of any
Interest Period relating to such Eurodollar Loan.
          “Interest Period” shall have the meaning provided in Section 1.09.

-52-



--------------------------------------------------------------------------------



 



          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.
          “Joinder Agreement” shall mean a Joinder Agreement substantially in
the form of Exhibit K (appropriately completed).
          “Lead Arranger” shall mean DBSI, in its capacity as Sole Lead Arranger
and Bookrunner.
          “Leaseholds” of any Person means all the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
          “Lender” shall mean each financial institution listed on Schedule I,
as well as any Person which becomes a “Lender” hereunder pursuant to
Section 1.13 or 13.04(b).
          “Lender Default” shall mean (i) the refusal (which has not been
retracted before the time at which such Lender was required to make its funds
available to the Administrative Agent in accordance with the terms of this
Agreement) or the failure of a Lender to make available its portion of any
Borrowing or (ii) a Lender having notified in writing the Borrower and/or the
Administrative Agent that it does not intend to comply with its obligations
under Section 1.01.
          “Leverage Ratio” shall mean, at any date of determination, the ratio
of Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period last ended on or prior to such date.
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
          “Margin Regulations” shall mean Regulation T, Regulation U and
Regulation X.
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Effect” shall mean (i) a material adverse effect on
the property, assets, nature of assets, operations, liabilities or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
or (ii) a material adverse effect (x) on the rights or remedies of the
Administrative Agent or the Lenders under this Agreement or any other Credit
Document or (y) on the ability of the Credit Parties taken as a whole to perform
their obligations to the Administrative Agent or the Lenders under this
Agreement or any other Credit Document.
          “Maturity Date” shall mean the date that is five years from the
Initial Borrowing Date.

-53-



--------------------------------------------------------------------------------



 



          “Minimum Borrowing Amount” shall mean $500,000.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Borrower or a Subsidiary of
the Borrower or an ERISA Affiliate and each such plan for the five year period
immediately following the latest date on which the Borrower, any Subsidiaries of
the Borrower or any ERISA Affiliates maintained, contributed to or had an
obligation to contribute to such plan.
          “Non-Defaulting Lender” shall mean and include each Lender other than
a Defaulting Lender.
          “Notice of Borrowing” shall have the meaning provided in Section 1.03.
          “Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.06.
          “Notice Office” shall mean the office of the Administrative Agent
located at 60 Wall Street, New York, New York 10005-2858, Attention: Ming K. Chu
(telecopier: (212) 797-4344) or such other office as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.
          “Obligations” shall mean all amounts owing to any Agent or any Lender
pursuant to the terms of this Agreement or any other Credit Document.
          “Other Hedging Agreements” shall mean any foreign exchange contracts,
currency swap agreements or other similar agreements or arrangements designed to
protect against the fluctuations in currency or commodity values.
          “Payment Office” shall mean the office of the Administrative Agent
located at 90 Hudson Street, Fifth Floor, Jersey City, New Jersey 07302, Attn:
Joe Cusmai, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Percentage” of any Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Term Loan Commitment
of such Lender at such time and the denominator of which is the Total Term Loan
Commitment at such time, provided that if the Percentage of any Lender is to be
determined after the Total Term Loan Commitment has been terminated, then the
Percentages of the Lenders shall be determined immediately prior (and without
giving effect) to such termination.
          “Permitted Borrower Indebtedness” shall mean any Indebtedness incurred
by the Borrower after the Effective Date, so long as (i) both before and
immediately after giving effect

-54-



--------------------------------------------------------------------------------



 



to the incurrence of such Indebtedness, no Default or Event of Default shall
have occurred and be continuing, (ii) based on calculations made by an
Authorized Representative of the Borrower, the Borrower and its Subsidiaries
shall be in compliance with the financial covenant contained in Section 9.07,
both immediately before and after giving effect to each incurrence of such
Indebtedness and (iii) such Indebtedness (and any guarantees thereof) shall rank
pari passu or junior to the Obligations hereunder and the Guaranteed
Obligations.
          “Permitted Holders” shall mean the descendants of William H. Flowers,
Sr. and members of their immediate families.
          “Permitted Liens” shall have the meaning provided in Section 9.01.
          “Permitted Subsidiary Guarantee Obligations” shall mean any guarantee
by a Subsidiary Guarantor of Permitted Borrower Indebtedness.
          “Permitted Subsidiary Indebtedness” shall mean any Indebtedness
incurred by any Subsidiary of the Borrower after the Effective Date (other than
(x) the Guaranteed Obligations and (y) Permitted Subsidiary Guarantee
Obligations), so long as (i) both before and immediately after giving effect to
the incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, (ii) based on calculations made by an Authorized
Representative of the Borrower, the Borrower and its Subsidiaries shall be in
compliance with the financial covenant contained in Section 9.07, both
immediately before and after giving effect to each incurrence of such
Indebtedness, (iii) such Indebtedness (and any guarantees thereof) shall rank
pari passu or junior to the Obligations hereunder and the Guaranteed Obligations
under (and as defined in) the Subsidiaries Guaranty, as the case may be,
(iv) the aggregate principal amount of all Permitted Subsidiary Indebtedness
incurred by Foreign Subsidiaries of the Borrower shall not exceed at any time
$1,000,000 and (v) the sum of (A) the aggregate principal amount of all
Permitted Subsidiary Indebtedness plus (B) the aggregate principal amount of all
Indebtedness (other than Permitted Subsidiary Indebtedness) secured by Liens
permitted pursuant to Section 9.01(xii), shall not exceed at any time
$75,000,000.
          “Person” shall mean any individual, partnership, joint venture, firm,
limited liability company, corporation, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
          “Plan” shall mean any single-employer plan, as defined in Section 4001
of ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of), the Borrower or a Subsidiary of the Borrower or an
ERISA Affiliate and each such plan for the five year period immediately
following the latest date on which the Borrower, a Subsidiary of the Borrower or
an ERISA Affiliate maintained, contributed or had an obligation to contribute to
such plan.
          “Preferred Stock” as applied to the capital stock of any Person, means
capital stock of such Person of any class or classes (however designed) that
ranks prior, as to the payment of dividends or as to the distribution of assets
upon any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to shares of capital stock of any other class of such Person.

-55-



--------------------------------------------------------------------------------



 



          “Prime Lending Rate” shall mean the rate which DBNY announces from
time to time as its prime lending rate, the Prime Lending Rate to change when
and as such prime lending rate changes. The Prime Lending Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. DBNY may make commercial loans or other loans at rates of
interest at, above or below the Prime Lending Rate.
          “Qualified Preferred Stock” means any Preferred Stock of the Borrower,
the express terms of which shall provide that dividends thereon shall not be
required to be paid in cash at any time that such cash payment would be
prohibited by the terms of this Agreement or result in a Default or Event of
Default hereunder, and in either case which, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event (including an event which would constitute a
Change of Control), cannot mature and is not mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise, and is not redeemable, or required to be
repurchased, at the sole option of the holder thereof (including, without
limitation, upon the occurrence of an event which would constitute a Change of
Control), in whole or in part, on or prior to the first anniversary of the
Maturity Date.
          “Quarterly Payment Date” shall mean the last Business Day of each of
March, June, September and December, occurring after the Effective Date.
          “RCRA” shall mean the Resource Conservation and Recovery Act, as the
same may be amended from time to time, 42 U.S.C. § 6901 et seq.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
          “Register” shall have the meaning provided in Section 13.17.
          “Reimbursement Draw” shall mean either the making of the Term Loans
comprising the Initial Borrowing or the Term Loans comprising the Delayed
Borrowing, in any case where the proceeds thereof shall be used only to
reimburse the Borrower or any one or more of its Subsidiaries for all or a
portion of the amount of the Term Loan Financing Costs and the Total Acquisition
Costs of an Acquisition which was consummated before such drawing is made and
which the Borrower or any one or more of its Subsidiaries funded with the
proceeds of Revolving Loans (as defined in the Existing Revolving Credit
Agreement) or its own cash on-hand.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.

-56-



--------------------------------------------------------------------------------



 



          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Replaced Lender” shall have the meaning provided in Section 1.13.
          “Replacement Lender” shall have the meaning provided in Section 1.13.
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan other than those events as to which the 30-day
notice period is waived under subsection .22,         .23, .25, .27, or .28 of
PBGC Regulation Section 4043.
          “Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding Term Loan Commitments (or after the termination thereof, outstanding
Term Loans) represent greater than 50% of the Total Term Loan Commitment less
the Term Loan Commitments of all Defaulting Lenders (or after the termination
thereof, the sum of the then total outstanding Term Loans of Non-Defaulting
Lenders at such time).
          “Returns” shall have the meaning provided in Section 7.09.
          “S&P” shall mean Standard & Poor’s Rating Services.
          “Sale and Leaseback Transaction” shall mean any arrangement, directly
or indirectly, whereby a seller or transferor shall sell or otherwise transfer
any real or personal property and then or thereafter lease, or repurchase under
an extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.
          “Scheduled Existing Indebtedness” shall have the meaning provided in
Section 7.19.
          “SEC” shall have the meaning provided in Section 8.01(f).
          “Section 3.04(b)(ii) Certificate” shall have the meaning provided in
Section 3.04(b)(ii).
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Significant Acquisition” shall mean any Acquisition of Equity
Interests/Assets by the Borrower or any of its Subsidiaries involving an
Aggregate Consideration of $200,000,000 or more.
          “Specified Default” shall mean (x) any Default under Section 10.01 or
10.05 or (y) any Default under Section 10.03(ii) occurring as a result of the
failure by the Borrower to deliver the financial statements within the time
period required by Sections 8.01(a) or (b) (together with, in each case, the
accompanying certification required by Section 8.01(c)).
          “Start Date” shall have the meaning assigned that term in the
definition of “Applicable Margin” contained herein.

-57-



--------------------------------------------------------------------------------



 



          “Subsidiaries Guaranty” shall have the meaning provided in
Section 5.06.
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, association, joint
venture or other entity in which such Person and/or one or more Subsidiaries of
such Person has more than a 50% Equity Interest at the time. From and after the
consummation of each of the Target S Acquisition and the Target H Acquisition,
each of Target S and Target H, together with their respective Subsidiaries, as
applicable, shall be deemed Subsidiaries of the Borrower hereunder.
          “Subsidiary Guarantor” shall mean each Wholly-Owned Domestic
Subsidiary of the Borrower and, each Acquired Credit Party.
          “Syndication Agent” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.
          “Target H” shall mean Holsum Bakery, Inc., an Arizona corporation, or
Holsum Holdings, Inc., an Arizona corporation, which is a holding company
holding all of the issued and outstanding stock of Holsum Bakery, Inc.
          “Target H Acquisition” shall mean the acquisition of all the capital
stock of Target H by the Borrower.
          “Target H Acquisition Agreement” shall mean the Agreement and Plan of
Merger dated as of June 23, 2008 among Flowers Foods, Inc., Peachtree
Acquisition Co., LLC, Holsum Bakery, Inc., Lloyd Edward Eisele, Jr., and The
Lloyd Edward Eisele, Jr. Revocable Trust, together with all schedules and
exhibits thereto, as same may be amended, modified or supplemented from time to
time in accordance with the requirements of this Agreement.
          “Target H Material Adverse Effect” shall mean a material adverse
effect on the property, assets, nature of assets, operations, liabilities or
condition (financial or otherwise) of Target H and its Subsidiaries taken as a
whole.
          “Target S” shall mean Southern Bakeries, Inc., a Delaware corporation,
or C&G Holdings Inc., a Delaware corporation, which is a holding company holding
all of the issued and outstanding stock of Southern Bakeries, Inc.
          “Target S Acquisition” shall mean the acquisition of all the capital
stock of Target S by the Borrower.
          “Target S Acquisition Agreement” shall mean the Stock Purchase
Agreement dated as of June 25, 2008 among Flowers Foods, Inc., Flowers Baking
Co. of Florida, LLC, C&G Holdings Inc., Donald P. Kelly Trust u/t/a dated
August 22, 1994, Broadway Partners, LP, and KMK & Associates, LLC, together with
all schedules and exhibits thereto, as same may be

-58-



--------------------------------------------------------------------------------



 



amended, modified or supplemented from time to time in accordance with the
requirements of this Agreement.
          “Target S Material Adverse Effect” shall mean a material adverse
effect on the property, assets, nature of assets, operations, liabilities or
condition (financial or otherwise) of Target S and its Subsidiaries taken as a
whole.
          “Tax Benefit” shall have the meaning set forth in Section 3.04(c).
          “Taxes” shall mean all taxes, assessments, charges, duties, fees,
levies or other governmental charges, including, without limitation, all
Federal, state, local, foreign and other income, franchise, profits, capital
gains, capital stock, transfer, sales, use, occupation, property, excise,
severance, windfall profits, stamp, license, payroll, withholding and other
taxes, assessments, charges, duties, fees, levies or other governmental charges
of any kind whatsoever (whether payable directly or by withholding and whether
or not requiring the filing of a Return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest and shall include any
liability for such amounts as a result either of being a member of a combined,
consolidated, unitary or affiliated group or of a contractual obligation to
indemnify any person or other entity.
          “Term Loan” shall have the meaning provided in Section 1.01.
          “Term Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule I hereto directly below the column
entitled “Commitment,” as same may be (x) reduced from time to time pursuant to
Sections 2.02, 2.03 and/or 10 or (y) adjusted from time to time as a result of
assignments to or from such Lender pursuant to Section 1.13 or 13.04(b).
          “Term Loan Financing Costs” shall mean the fees and expenses incurred
by the Borrower or any of its subsidiaries in connection with the consummation
of the Transaction.
          “Term Note” shall have the meaning provided in Section 1.05(a).
          “Test Period” shall mean each period of four consecutive fiscal
quarters then last ended, in each case taken as one accounting period.
          “Total Acquisition Cost” shall mean, with respect to a given
Acquisition, the sum of the cash purchase price for such Acquisition
Indebtedness to be Refinanced in connection with such Acquisition, and the
aggregate amount of fees and expenses incurred by the Company or its
subsidiaries in connection with such Acquisition.
          “Total Term Loan Commitment” shall mean, at any time, the sum of the
Term Loan Commitments of each of the Lenders.
          “Transaction” shall mean, collectively, (i) the consummation of the
Acquisitions, (ii) the entering into of the Credit Documents on the Effective
Date and (iii) the payment of all fees and expenses in connection with the
foregoing.

-59-



--------------------------------------------------------------------------------



 



          “Type” shall mean the type of Term Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan or a
Eurodollar Loan.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.
          “Unfunded Current Liability” of any Plan means the amount, if any, by
which the actuarial present value of the accumulated benefits under the Plan as
of the close of its most recent plan year each exceeds the fair market value of
the assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.
          “United States” and “U.S.” shall each mean the United States of
America.
          “VIE” shall mean SNL Distribution Inc., an Alabama corporation, and
its successors and assigns to the extent each shall constitute a variable
interest entity as contemplated in FIN 46.
          “Wholly-Owned Domestic Subsidiary” of any Person shall mean each
Wholly-Owned Subsidiary of such Person which is also a Domestic Subsidiary.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock (other than director’s qualifying
shares) is at the time owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% Equity Interest at such time.
          “Withholding Taxes” shall have the meaning provided in
Section 3.04(a).
          SECTION 12. The Administrative Agent.
          12.01 Appointment. The Lenders hereby irrevocably designate and
appoint DBNY as Administrative Agent to act as specified herein and in the other
Credit Documents. Each Lender hereby irrevocably authorizes, and each holder of
any Term Note by the acceptance of such Term Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The
Administrative Agent may perform any of its respective duties hereunder by or
through its officers, directors, agents, employees or affiliates.
          12.02 Nature of Duties. (a) The Administrative Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement and in the other Credit Documents. Neither the Administrative Agent
nor any of its officers, directors, agents, employees or affiliates shall be
liable for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction

-60-



--------------------------------------------------------------------------------



 



in a final and non-appealable decision). The duties of the Administrative Agent
shall be mechanical and administrative in nature; the Administrative Agent shall
not have by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Term Note; and
nothing in this Agreement or in any other Credit Document, expressed or implied,
is intended to or shall be so construed as to impose upon the Administrative
Agent any obligations in respect of this Agreement or any other Credit Document
except as expressly set forth herein or therein.
          (b) Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Lead Arranger is named as such for
recognition purposes only, and in its capacity as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, the Lead Arranger shall not, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.
          12.03 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Term Note, to the extent it deems appropriate, has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with the making and
the continuance of the Term Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Term Note with any credit or other information with respect thereto,
whether coming into its possession before the making of the Term Loans or at any
time or times thereafter. The Administrative Agent shall not be responsible to
any Lender or the holder of any Term Note for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower and its Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Borrower and its Subsidiaries or the
existence or possible existence of any Default or Event of Default.
          12.04 Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Term Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative

-61-



--------------------------------------------------------------------------------



 



           Agent acting or refraining from acting hereunder or under any other
Credit Document in accordance with the instructions of the Required Lenders.
          12.05 Reliance. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that the Administrative Agent believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.
          12.06 Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (or any affiliate
thereof), in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders), for
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
          12.07 The Agent in its Individual Capacity. With respect to its
obligation to make Term Loans, the Administrative Agent shall have the rights
and powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lenders,” “Required Lenders,” “holders of Term Notes” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective capacities. The Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of banking, investment banking, trust or other business with, or
provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
          12.08 Holders. The Administrative Agent may deem and treat the payee
of any Term Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Term Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Term Note or of any Term Note or Term
Notes issued in exchange therefor.

-62-



--------------------------------------------------------------------------------



 



          12.09 Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders. Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.
          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).
          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, provided that the Borrower’s consent shall not be required if an Event
of Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 20th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          (e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.
          12.10 Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary of any Credit Party,
the Required Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Credit Document except (i) as specifically provided
in this Agreement or any other Credit Document and (ii) as specifically
requested from time to time in writing by any Lender with respect to a specific
document, instrument, notice or other written communication received by and in
the possession of the Administrative Agent at the time of receipt of such
request and then only in accordance with such specific request.

-63-



--------------------------------------------------------------------------------



 



          SECTION 13. Miscellaneous.
          13.01 Payment of Expenses, etc. The Borrower hereby agrees to:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of White &
Case LLP and the Administrative Agent’s other counsel and consultants) in
connection with the preparation, execution, delivery and administration of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, each of the Administrative Agent and its Affiliates in
connection with its or their syndication efforts with respect to this Agreement
and of the Administrative Agent, after the occurrence of an Event of Default,
each of the Lenders in connection with the enforcement of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case
without limitation, the reasonable fees and disbursements of counsel and
consultants for the Administrative Agent and, after the occurrence of an Event
of Default, counsel for each of the Lenders) in each case promptly following
receipt of a reasonably detailed invoice therefor; (ii) pay and hold the
Administrative Agent and each of the Lenders harmless from and against any and
all present and future stamp, documentary, transfer, sales and use, value added,
excise and other similar taxes with respect to the foregoing matters and save
the Administrative Agent and each of the Lenders harmless from and against any
and all liabilities with respect to or resulting from any delay or omission
(other than to the extent attributable to the Administrative Agent or such
Lender) to pay such taxes; and (iii) indemnify the Administrative Agent and each
Lender, and each of their respective officers, directors, employees,
representatives, affiliates, trustees, investment advisors and agents from and
hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the proceeds of any Term Loans hereunder or the consummation of the
Transaction or any other transactions contemplated herein or in any other Credit
Document or the exercise of any of their rights or remedies provided herein or
in the other Credit Documents, or (b) the actual or alleged presence of
Hazardous Materials in the air, surface water or groundwater or on the surface
or subsurface of any Real Property at any time owned, leased or operated by the
Borrower or any of its Subsidiaries, the generation, storage, transportation,
handling or disposal of Hazardous Materials by the Borrower or any of its
Subsidiaries at any location, whether or not owned, leased or operated by the
Borrower or any of its Subsidiaries, the non-compliance the Borrower or any of
its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against the Borrower, any of its Subsidiaries or any Real Property at any time
owned, leased or operated by the Borrower or any of its Subsidiaries, including,
in each case, without limitation, the reasonable fees and disbursements of
counsel and other consultants incurred in connection with

-64-



--------------------------------------------------------------------------------



 



any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). To the extent that the undertaking to indemnify, pay
or hold harmless the Administrative Agent or any Lender set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrower shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law.
          13.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent and each Lender is hereby authorized at any
time or from time to time, without presentment, demand, protest or other notice
of any kind to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of any Credit Party against and on account of the
Obligations and liabilities of all Credit Parties to the Administrative Agent or
such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations purchased by such
Lender pursuant to Section 13.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not the Administrative Agent or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.
          13.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, telecopier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered: if to the Borrower, at
the Borrower’s address specified opposite its signature below; if to any other
Credit Party, at such Credit Party’s address set forth in the Subsidiaries
Guaranty; if to any Lender, at its address specified on Schedule II ; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telexed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telex or telecopier, except that notices and communications to the
Administrative Agent and the Borrower shall not be effective until received by
the Administrative Agent or the Borrower, as the case may be.
          13.04 Benefit of Agreement; Assignments; Participations. (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, that the Borrower may not assign or transfer any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of all of the Lenders and, provided further, that although
any

-65-



--------------------------------------------------------------------------------



 



Lender may transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Term Loan Commitment hereunder
except as provided in Section 13.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and,
provided further, that no Lender shall transfer or grant any participation under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Document except to the extent such amendment
or waiver would (i) extend the final scheduled maturity of any Term Loan or Term
Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the Total Term Loan Commitment shall
not constitute a change in the terms of such participation, and that an increase
in any Term Loan Commitment (or the available portion thereof) or Term Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof) or (ii) consent to the
assignment or transfer by the Borrower of any of their rights and obligations
under this Agreement. In the case of any such participation, the participant
shall not have any rights under this Agreement or any of the other Credit
Documents (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto) and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its Term Loan
Commitment and related outstanding Obligations hereunder (or, if the Term Loan
Commitments have terminated, its outstanding Obligations) to (i)(A) its parent
company and/or any affiliate of such Lender which is at least 50% owned by such
Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed and advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
or (ii) in the case of any Lender that is a fund that invests in bank loans, any
other fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (y) assign all, or if less than all, a portion equal to at least $5,000,000
in the aggregate for the assigning Lender or assigning Lenders, of such Term
Loan Commitments and related outstanding Obligations hereunder (or, if the Term
Loan Commitments have terminated, its outstanding Obligations) to one or more
Eligible Transferees (treating any fund that invests in loans and any other fund
that invests in loans and is managed or advised by the same investment advisor
of such fund or by an Affiliate of such investment advisor as a single Eligible
Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that
(i) at such time, Schedule I shall be deemed modified to reflect the Term Loan
Commitment and/or outstanding Term Loans, as the case may be, of such

-66-



--------------------------------------------------------------------------------



 



new Lender and of the existing Lenders, (ii) at the request of the assignee
Lender, and upon surrender of the relevant Term Notes or the provision of a
customary lost note indemnification agreement from the assignor or assignee
Lender, as the case may be, new Term Notes will be issued, at the Borrowers’
expense, to such new Lender and to the assigning Lender upon the request of such
new Lender or assigning Lender, such new Term Notes to be in conformity with the
requirements of Section 1.05 (with appropriate modifications) to the extent
needed to reflect the revised Term Loan Commitments and/or outstanding Term
Loans, as the case may be, (iii) the consent of the Administrative Agent and, at
any time when no Default or Event of Default is in existence, the Borrower,
shall be required in connection with any such assignment pursuant to clause
(y) above (each of which consents shall not to be unreasonably withheld, delayed
or conditioned), and (iv) the Administrative Agent shall receive at the time of
each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 and, provided further, that such
transfer or assignment will not be effective until recorded by the
Administrative Agent on the Register pursuant to Section 13.17 hereof. To the
extent of any assignment pursuant to this Section 13.04(b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned Term
Loan Commitments and related assigned Obligations and shall cease to constitute
a “Lender” hereunder (it being understood that, in the event that an assigning
Lender assigns all of its Term Loan Commitments and related outstanding
Obligations hereunder (or if the Term Loan Commitments have terminated, its
outstanding Obligations), the indemnification provisions under this Agreement
(including, without limitation, Section 1.10, 1.11, 3.04, 13.01 and 13.06)
shall, in any event, survive as to such assigning Lender). At the time of each
assignment pursuant to this Section 13.04(b) to a Person which is not already a
Lender hereunder and which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for Federal income tax purposes, the
respective assignee Lender shall, to the extent legally entitled to do so,
provide to the Borrower and the Administrative Agent the appropriate Internal
Revenue Service Forms (and, if applicable a Section 3.04(b)(ii) Certificate)
described in Section 3.04(b). To the extent that an assignment of all or any
portion of a Lender’s Term Loan Commitments and related outstanding Obligations
pursuant to Section 1.13 or this Section 13.04(b) would, at the time of such
assignment, result in increased costs under Section 1.10, 1.11 or 3.04 greater
than those being charged by the respective assigning Lender prior to such
assignment, then the Borrower shall not be obligated to pay such greater
increased costs (although the Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Term Loans and Term Notes hereunder to a Federal Reserve Bank
in support of borrowings made by such Lender from such Federal Reserve Bank and,
with prior notification to the Administrative Agent (but without the consent of
either the Borrower or the Administrative Agent), any Lender which is a fund may
pledge all or any portion of its Term Notes or Term Loans to its trustee or to a
collateral agent providing credit or credit support to such Lender in support of
its obligations to such trustee, such collateral agent or holder of such
obligations, as the case may be. No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.
          13.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or

-67-



--------------------------------------------------------------------------------



 



under any other Credit Document and no course of dealing between the Borrower or
any other Credit Party and the Administrative Agent or any Lender shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights, powers and remedies herein or in
any other Credit Document expressly provided are cumulative and not exclusive of
any rights, powers or remedies which the Administrative Agent or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any Lender to any other or further action in any
circumstances without notice or demand.
          13.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Term Loans, Facility Fees or other Fees, of a sum which with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations of the respective Credit Party to such Lenders in
such amount as shall result in a proportional participation by all the Lenders
in such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lenders, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
          13.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders), provided that (i) except as otherwise specifically provided herein,
all computations of the Applicable Margin, and all computations and all
definitions (including accounting terms) used in determining compliance with
Sections 9.07 and 9.08, shall utilize accounting principles and policies in
conformity with those used to prepare the historical financial statements
referred

-68-



--------------------------------------------------------------------------------



 



to in Section 7.05(a) and (ii) to the extent expressly provided herein, certain
calculations shall be made on a Pro Forma Basis.
          (b) All computations of interest on Eurodollar Loans and computations
of Fees hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or Fees are payable. All
computations of interest on Base Rate Loans shall be made on the basis of a year
of 365/366 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.
          13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS
LACK PERSONAL JURISDICTION OVER IT. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS
SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS
AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY TERM NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.
          (b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN

-69-



--------------------------------------------------------------------------------



 



CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          13.10 Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which (i) the Borrower, each Lender and each Agent
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or by
electronic mail in Adobe Corporation’s Portable Document Format (or PDF)) the
same to the Administrative Agent at the Notice Office or, in the case of the
Lenders, shall have given the Administrative Agent telephonic (confirmed in
writing), written or telex notice (actually received) at such office that same
has been signed and mailed to it and (ii) the conditions contained in Section 4
and 5 (and, to the extent then applicable Section 6) are met to the reasonable
satisfaction of the Administrative Agent and the Required Lenders. Unless the
Administrative Agent has received actual notice from the Required Lenders that
the conditions contained in Section 4 and 5 (and, to the extent then applicable
Section 6) have not been met to its reasonable satisfaction, upon the
satisfaction of the condition described in clause (i) of the immediately
preceding sentence and upon the Administrative Agent’s good faith determination
that the conditions described in clause (ii) of the immediately preceding
sentence have been met, then the Effective Date shall have been deemed to have
occurred, regardless of any subsequent determination that one or more of the
conditions thereto had not been met (although the occurrence of the Effective
Date shall not release the Borrower from any liability for failure to satisfy
one or more of the applicable conditions contained in Section 4 and 5 (and, to
the extent then applicable, Section 6)). The Administrative Agent will give the
Borrower and each Lender prompt written notice of the occurrence of the
Effective Date.
          13.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although additional

-70-



--------------------------------------------------------------------------------



 



parties may be added to (and annexes may be modified to reflect such additions),
and Subsidiaries of the Borrower may be released from, the Subsidiaries Guaranty
in accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto and the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than a Defaulting Lender) (with Obligations being directly
affected thereby in the case of following clause (i)), (i) extend the final
scheduled maturity of any Term Loan or Term Note, or reduce the rate or extend
the time of payment of interest or Fees (it being understood that any amendment
or modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees for the purposes of this clause (i)), or reduce the principal amount
thereof, (ii) amend, modify or waive any provision of this Section 13.12 (except
for technical amendments with respect to additional extensions of credit under
this Agreement of the type which afford the protections to such additional
extensions of credit provided to the Term Loan Commitments on the Effective
Date), (iii) reduce the percentage specified in the definition of Required
Lenders (it being understood and agreed that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Term Loan Commitments are included on the Effective Date) or
(iv) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement; provided further, that no such change,
waiver, discharge or termination shall (x) increase the Term Loan Commitment of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood and agreed that waivers or modifications of
conditions precedent, covenants (including, without limitation, by means of
modifications to the financial definitions or modifications in the method of
calculation of any financial covenants), Defaults or Events of Default or of a
mandatory reduction in the Total Term Loan Commitments shall not constitute an
increase of the Term Loan Commitment of any Lender, and that an increase in the
available portion of any Term Loan Commitment of any Lender shall not constitute
an increase in the Term Loan Commitment of such Lender), or (y) without the
consent of each Agent affected thereby, amend, modify or waive any provision of
Section 12 as same applies to such Agent or any other provision as same relates
to the rights or obligations of such Agent.
          (b) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (iv), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 1.13 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Term Loan Commitment in accordance with Section 3.01(b), provided that,
unless the Term Loan Commitments which are terminated, and Term Loans which are
repaid, pursuant to the preceding clause (B) are immediately replaced in full at
such time through the addition of new Lenders or the increase of the Term Loan
Commitments and/or outstanding Term Loans of existing Lenders (who in each case
must specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined before giving effect to
the proposed action) shall specifically consent thereto,

-71-



--------------------------------------------------------------------------------



 



provided further, that in any event the Borrower shall not have the right to
replace a Lender, terminate its Term Loan Commitment or repay its Term Loans
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) pursuant to the second proviso to
Section 13.12(a).
          13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 1.10, 1.11, 2.04, 12.06, 13.01, and 13.06 shall, subject
to Section 13.15 (to the extent applicable) survive the execution, delivery and
termination of this Agreement and the Term Notes and the making and repayment of
the Term Loans.
          13.14 Domicile of Loans. Each Lender may transfer and carry its Term
Loans at, to or for the account of any office, Subsidiary or Affiliate of such
Lender. Notwithstanding anything to the contrary contained herein, to the extent
that a transfer of Term Loans pursuant to this Section 13.14 would, at the time
of such transfer, result in increased costs under Section 1.10, 1.11 or 3.04
from those being charged by the respective Lender prior to such transfer, then
the Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).
          13.15 Limitation on Additional Amounts, etc. Notwithstanding anything
to the contrary contained in Sections 1.10, 1.11 or 3.04 of this Agreement,
unless a Lender gives notice to the Borrower that they are obligated to pay an
amount under any such Section within 180 days after the later of (x) the date
the Lender incurs the respective increased costs, Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Section 1.10, 1.11 or 3.04, as the case may be, to the extent
the costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital are incurred or suffered on or
after the date which occurs 180 days prior to such Lender giving notice to the
Borrowers that it is obligated to pay the respective amounts pursuant to said
Section 1.10, 1.11 or 3.04, as the case may be. This Section 13.15 shall have no
applicability to any Section of this Agreement other than said Sections 1.10,
1.11 and 3.04.
          13.16 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 13.16, each Lender agrees that it will use its reasonable efforts
not to disclose without the prior consent of the Borrower (other than to its
officers, directors, employees, auditors, agents, advisors or counsel or to
another Lender if such Lender or such Lender’s holding or parent company in its
sole discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender) any information with respect to
the Borrower or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document and which is designated
by the Borrower to the Lenders in writing as confidential, provided that any
Lender may disclose any such information (i) as has become generally available
to the public, (ii) as may be required or appropriate in any report, statement
or testimony submitted to any municipal, state or Federal regulatory body having
or claiming to have jurisdiction over such Lender or to the Federal Reserve
Board or the Federal Deposit

-72-



--------------------------------------------------------------------------------



 



Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, (iii) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation, (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (v) to the Administrative Agent, (vi) to any direct or indirect
contractual counterparty in any swap, hedge or similar agreement (or to any such
contractual counterparty’s professional advisor), so long as such contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 13.16 and (vii) to any prospective or actual transferee or
participant in connection with any contemplated transfer or participation of any
of the Term Notes or Term Loan Commitments or any interest therein by such
Lender, provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 13.16.
          (b) The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates, and such affiliates my share with such Lender
any information related to the Borrower or any of its Subsidiaries (including,
without limitation, any nonpublic customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.
          13.17 Register. The Borrower hereby designates the Administrative
Agent to serve as its agent, solely for purposes of this Section 13.17, to
maintain a register (the “Register”) on which it will record the Term Loan
Commitments from time to time of each of the Lenders, the Term Loans made by
each of the Lenders and each repayment in respect of the principal amount of the
Term Loans of each Lender. Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrower’s obligations in respect of such
Term Loans. With respect to any Lender, the transfer of the Term Loan
Commitments of such Lender and the rights to the principal of, and interest on,
any Term Loan made pursuant to such Term Loan Commitments shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Term Loan Commitments and Term Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Term Loan Commitments and Term Loans shall remain owing to the transferor.
The registration of assignment or transfer of all or part of any Term Loan
Commitments and Term Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Term Loan, or as soon thereafter
as practicable, the assigning or transferor Lender shall surrender the Term Note
(if any) evidencing such Term Loan, and thereupon one or more new Term Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 13.17.
          13.18 Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title
111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower that

-73-



--------------------------------------------------------------------------------



 



pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies the Borrower and the other Credit Parties and
other information that will allow such Lender to identify the Borrower and the
other Credit Parties in accordance with the Act.
* * *

-74-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.
Address:

              1919 Flowers Circle   FLOWERS FOODS, INC.
Thomasville, GA 31757
           
 
            Telephone: (229) 226-9110   By:   /s/ R. Steve Kinsey          
Facsimile: (229) 225-3808
      Name:   R. Steve Kinsey
Attention: Secretary and General
      Title:   Executive Vice President and
Counsel
          Chief Financial Officer

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH,
     Individually and as Administrative Agent
      By:   /s/ Heidi Sandquist         Name:   Heidi Sandquist        Title:  
Vice President              By:   /s/ Ming K. Chu         Name:   Ming K. Chu   
    Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., Individually as a
     Lender and as Co-Documentation Agent
      By:   /s/ David L. Catherall         Name:   David L. Catherall       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK, Individually as a Lender and
     as Syndication Agent
      By:   /s/ Michael Veem         Name:   Michael Veem        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            COOPERATIEVE CENTRALE RAIFFEISEN-
     BOERENLEEN BANK, B.A., “RABOBANK
     INTERNATIONAL”, NEW YORK
     BRANCH, Individually as a Lender and as
     Co-Documentation Agent
      By:   /s/ Theodore W. Cox         Name:   Theodore W. Cox        Title:  
Executive Director              By:   /s/ Rebecca Morrow         Name:   Rebecca
Morrow        Title:   Executive Director   

 



--------------------------------------------------------------------------------



 



         

            BRANCH BANKING & TRUST COMPANY,
Individually as a Lender and as
Co-Documentation Agent
      By:   /s/ Brantley Echols         Name:   Brantley Echols        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF AUGUST 1,
2008, AMONG FLOWERS FOODS, INC., THE
LENDERS PARTY HERETO FROM TIME TO
TIME AND DEUTSCHE BANK AG NEW
YORK BRANCH, AS ADMINISTRATIVE
AGENT

            GREENSTONE FARM CREDIT SERVICES, ACA/FLCA
      By:   /s/ Curtis Flammini         Name:   Curtis Flammini        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF AUGUST 1,
2008, AMONG FLOWERS FOODS, INC., THE
LENDERS PARTY HERETO FROM TIME TO
TIME AND DEUTSCHE BANK AG NEW
YORK BRANCH, AS ADMINISTRATIVE
AGENT

            LENDER:
THE NORTHERN TRUST COMPANY
      By:   /s/ John C. Canty         Name:   John C. Canty        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF AUGUST 1,
2008, AMONG FLOWERS FOODS, INC., THE
LENDERS PARTY HERETO FROM TIME TO
TIME AND DEUTSCHE BANK AG NEW
YORK BRANCH, AS ADMINISTRATIVE
AGENT

            U.S. AGBANK, FCB
      By:   /s/ Greg E. Somerhalder         Name:   Greg E. Somerhalder       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT
AGREEMENT, DATED AS OF AUGUST 1,
2008, AMONG FLOWERS FOODS, INC., THE
LENDERS PARTY HERETO FROM TIME TO
TIME AND DEUTSCHE BANK AG NEW
YORK BRANCH, AS ADMINISTRATIVE
AGENT

            AGFIRST FARM CREDIT BANK
      By:   /s/ Bruce B Fortner         Name:   Bruce B Fortner        Title:  
Vice President     

 